Exhibit 10.1

 

 

GP STRATEGIES CORPORATION

 

SECURITIES PURCHASE AGREEMENT

 

December 30, 2009

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

 

PURCHASE AND SALE OF COMMON STOCK

1

 

 

 

 

 

(A)

COMMON STOCK

1

 

(B)

CLOSING

1

 

(C)

PURCHASE PRICE

1

 

(D)

FORM OF PAYMENT

1

 

 

 

 

2.

 

INVESTOR’S REPRESENTATIONS AND WARRANTIES

2

 

 

 

 

 

(A)

ORGANIZATION; AUTHORITY

2

 

(B)

NO PUBLIC SALE OR DISTRIBUTION

2

 

(C)

ACCREDITED INVESTOR STATUS

2

 

(D)

RELIANCE ON EXEMPTIONS

2

 

(E)

INFORMATION

2

 

(F)

NO GOVERNMENTAL REVIEW

3

 

(G)

TRANSFER OR RESALE

3

 

(H)

LEGENDS

4

 

(I)

VALIDITY; ENFORCEMENT

4

 

(J)

NO CONFLICTS

4

 

(K)

RESIDENCY

4

 

 

 

 

3.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

4

 

 

 

 

 

(A)

ORGANIZATION AND QUALIFICATION OF THE COMPANY AND ITS SIGNIFICANT SUBSIDIARIES

5

 

(B)

AUTHORIZATION; ENFORCEMENT; VALIDITY

5

 

(C)

ISSUANCE OF PURCHASED SHARES; NO RESTRICTIONS ON TRANSFER

5

 

(D)

NO CONFLICTS

5

 

(E)

CONSENTS

6

 

(F)

NO GENERAL SOLICITATION; PLACEMENT AGENT’S FEES

6

 

(G)

NO INTEGRATED OFFERING

6

 

(H)

APPLICATION OF TAKEOVER AND OTHER PROTECTIONS; RIGHTS AGREEMENT

7

 

(I)

SEC DOCUMENTS; FINANCIAL STATEMENTS

7

 

(J)

ACCURACY OF INFORMATION

8

 

(K)

ABSENCE OF CERTAIN CHANGES

8

 

(L)

NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES

9

 

(M)

CONDUCT OF BUSINESS; REGULATORY PERMITS

9

 

(N)

FOREIGN CORRUPT PRACTICES AND/OR OTHER PAYMENTS

10

 

(O)

SARBANES-OXLEY ACT

10

 

(P)

TRANSACTIONS WITH AFFILIATES

11

 

(Q)

EQUITY CAPITALIZATION

11

 

(R)

INDEBTEDNESS AND OTHER CONTRACTS

12

 

(S)

ABSENCE OF LITIGATION

12

 

(T)

INSURANCE

12

 

i

--------------------------------------------------------------------------------


 

 

(U)

EMPLOYEE RELATIONS

12

 

(V)

COMPANY BENEFIT PLANS

13

 

(W)

TITLE

14

 

(X)

INTELLECTUAL PROPERTY RIGHTS

14

 

(Y)

ENVIRONMENTAL LAWS

15

 

(Z)

SUBSIDIARIES

15

 

(AA)

TAX STATUS

16

 

(BB)

INTERNAL ACCOUNTING AND DISCLOSURE CONTROLS

16

 

(CC)

OFF BALANCE SHEET ARRANGEMENTS

17

 

(DD)

INVESTMENT COMPANY STATUS

17

 

(EE)

MANIPULATION OF PRICE

17

 

(FF)

SHELL COMPANY STATUS

17

 

 

 

 

4.

 

COVENANTS

17

 

 

 

 

 

(A)

FORM D AND BLUE SKY

17

 

(B)

REPORTING STATUS

18

 

(C)

USE OF PROCEEDS

18

 

(D)

FINANCIAL INFORMATION; ACCESS

18

 

(E)

LISTING

19

 

(F)

FEES

19

 

(G)

PLEDGE OF PURCHASED SHARES

19

 

(H)

INTEGRATION

20

 

(I)

DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION

20

 

(J)

ADDITIONAL REGISTRATION STATEMENTS

20

 

(K)

ACTIONS REGARDING ANTI-TAKEOVER AND OTHER PROTECTIONS; RIGHTS AMENDMENT

20

 

(L)

PREEMPTIVE RIGHTS - ADDITIONAL ISSUANCES OF PURCHASED SHARES

21

 

(M)

BOARD MATTERS

25

 

(N)

OBSERVER RIGHTS

27

 

(O)

STANDSTILL

28

 

(P)

LEGENDS

30

 

(Q)

TRANSFER TAXES

31

 

(R)

FORM W-9

31

 

(S)

NO SHORT SALES, ETC. IN VIOLATION OF THE 1933 ACT

31

 

 

 

 

5.

 

INVESTOR CLOSING DELIVERABLES

31

 

 

 

 

6.

 

COMPANY CLOSING DELIVERABLES

32

 

 

 

 

7.

 

TERMINATION

34

 

 

 

 

 

(A)

TERMINATION

34

 

(B)

EFFECTS OF TERMINATION

34

 

 

 

 

8.

 

MISCELLANEOUS

34

 

 

 

 

 

(A)

DEFINITIONS

34

 

(B)

GOVERNING LAW; JURISDICTION; JURY TRIAL

39

 

(C)

COUNTERPARTS

40

 

ii

--------------------------------------------------------------------------------


 

 

(D)

HEADINGS

40

 

(E)

SEVERABILITY

40

 

(F)

ENTIRE AGREEMENT; AMENDMENTS

40

 

(G)

NOTICES

40

 

(H)

SUCCESSORS AND ASSIGNS

42

 

(I)

NO THIRD PARTY BENEFICIARIES

42

 

(J)

SURVIVAL

42

 

(K)

FURTHER ASSURANCES

42

 

(L)

NO STRICT CONSTRUCTION

42

 

(M)

REMEDIES

42

 

(N)

ACKNOWLEDGMENT REGARDING INVESTOR’S PURCHASED SHARES

43

 

EXHIBITS

Exhibit A

-

Form of Registration Rights Agreement

Exhibit B

-

Form of Investor Officer’s Certificate

Exhibit C

-

Form of Director Indemnification Agreement

Exhibit D

-

Form of Company Secretary’s Certificate

Exhibit E

-

Form of Company Officer’s Certificate

 

iii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 30, 2009,
by and among GP Strategies Corporation, a Delaware corporation, with
headquarters located at 6095 Marshalee Drive, Suite 300, Elkridge, MD 21075 (the
“Company”), and Sagard Capital Partners, L.P., a Delaware limited partnership
(the “Investor”).  Certain defined terms used herein are listed in Section 8(a).

 

WHEREAS:

 

A.            Each of the Company and the Investor is executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by Section 4(2) of the Securities Act of 1933, as amended (the “1933
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.            The Investor wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, 2,857,143 shares (the
“Purchased Shares”) of the Company’s common stock, par value $0.01 per share
(the “Common Stock”).

 

C.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
Laws.

 

NOW, THEREFORE, the Company and the Investor hereby agree as follows:

 


1.             PURCHASE AND SALE OF COMMON STOCK.


 

(a)           Common Stock.  Subject to the receipt (or waiver) of the
deliverables set forth in Sections 5 and 6 below, the Company shall issue and
sell to the Investor, and the Investor agrees to purchase from the Company on
the Closing Date, the Purchased Shares.

 

(b)           Closing.  The closing (the “Closing”) of the purchase of the
Purchased Shares by the Investor shall occur at the offices of Finn Dixon &
Herling LLP, 177 Broad Street, Stamford, Connecticut 06901.  The date and time
of the Closing (the “Closing Date”) shall be 10:00 a.m., New York City Time, on
the first Business Day on which the conditions to the Closing set forth in
Sections 5 and 6 below have been satisfied or waived (or such other date and
time as is mutually agreed to by the Company and the Investor).

 

(c)           Purchase Price.  The aggregate purchase price for the Purchased
Shares to be purchased by the Investor (the “Purchase Price”) shall be
$20,000,001.00.  The Investor shall pay $7.00 for each share of Common Stock to
be purchased by the Investor at the Closing.

 

(d)           Form of Payment.  On the Closing Date, (i) the Investor shall pay
the Purchase Price to the Company for the Purchased Shares to be issued and sold
to the Investor at the

 

--------------------------------------------------------------------------------


 

Closing, by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions, minus amounts withheld pursuant to
Section 4(f)(i) and the Company shall deliver to the Investor the Purchased
Shares, evidenced by one or more stock certificates, free and clear of all
restrictive legends (except as expressly provided in Section 4(p) hereof).

 


2.             INVESTOR’S REPRESENTATIONS AND WARRANTIES.


 

As of the date hereof, the Investor represents and warrants that:

 

(a)           Organization; Authority.  The Investor is a limited partnership
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization with the requisite limited partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents to which it is a party and otherwise to carry out its
obligations hereunder and thereunder.

 

(b)           No Public Sale or Distribution.  The Investor is acquiring the
Purchased Shares for its own account and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act; provided, however, that by
making the representations herein, the Investor does not agree to hold any of
the Purchased Shares for any minimum or other specific term and reserves the
right to dispose of the Purchased Shares at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act.  The
Investor is acquiring the Purchased Shares hereunder in the ordinary course of
its business.  The Investor does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Purchased Shares in violation of the 1933 Act.

 

(c)           Accredited Investor Status.  The Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

(d)           Reliance on Exemptions.  The Investor understands that the
Purchased Shares are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities Laws and that the Company is relying in part upon the truth and
accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Purchased Shares.

 

(e)           Information.  The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Purchased
Shares which have been requested by the Investor.  The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors or representatives, nor any other
statement in this Section 2, shall modify, amend or affect the Company’s
representations and warranties contained herein or the Investor’s right to rely
thereon.  The Investor understands that its investment in the Purchased Shares
involve a high degree of risk.  The Investor has sought such accounting, legal
and tax advice as it

 

2

--------------------------------------------------------------------------------


 

has considered necessary to make an informed investment decision with respect to
its acquisition of the Purchased Shares.

 

(f)            No Governmental Review.  The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Purchased Shares
or the fairness or suitability of the investment in the Purchased Shares nor
have such authorities passed upon or endorsed the merits of the offering of the
Purchased Shares.

 

(g)           Transfer or Resale.  The Investor understands that except as
provided in the Registration Rights Agreement:

 


(I)            THE PURCHASED SHARES HAVE NOT BEEN AND ARE NOT BEING REGISTERED
UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR
SALE, SOLD, ASSIGNED OR TRANSFERRED UNLESS (A) SUBSEQUENTLY REGISTERED
THEREUNDER, (B) THE INVESTOR SHALL HAVE DELIVERED TO THE COMPANY AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, TO THE EFFECT THAT SUCH PURCHASED
SHARES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY BE SOLD, ASSIGNED OR TRANSFERRED
PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, OR (C) THE INVESTOR PROVIDES
THE COMPANY WITH REASONABLE ASSURANCE THAT SUCH PURCHASED SHARES CAN BE SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 OR RULE 144A PROMULGATED UNDER THE
1933 ACT, AS AMENDED, (OR A SUCCESSOR RULE THERETO) (COLLECTIVELY, “RULE 144”);


 


(II)           ANY SALE OF THE PURCHASED SHARES MADE IN RELIANCE ON RULE 144 MAY
BE MADE ONLY IN ACCORDANCE WITH THE TERMS OF RULE 144 AND, FURTHER, IF RULE 144
IS NOT APPLICABLE, ANY RESALE OF THE PURCHASED SHARES UNDER CIRCUMSTANCES IN
WHICH THE SELLER (OR THE PERSON THROUGH WHOM THE SALE IS MADE) MAY BE DEEMED TO
BE AN UNDERWRITER (AS THAT TERM IS DEFINED IN THE 1933 ACT) MAY REQUIRE
COMPLIANCE WITH SOME OTHER EXEMPTION UNDER THE 1933 ACT OR THE RULES AND
REGULATIONS OF THE SEC THEREUNDER; AND


 


(III)          NEITHER THE COMPANY NOR ANY OTHER PERSON IS UNDER ANY OBLIGATION
TO REGISTER THE PURCHASED SHARES UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS
OR TO COMPLY WITH THE TERMS AND CONDITIONS OF ANY EXEMPTION THEREUNDER.


 

The Purchased Shares may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the Purchased Shares
and such pledge of Purchased Shares shall not be deemed to be a transfer, sale
or assignment of the Purchased Shares hereunder, and the Investor shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, this Section 2(g), in connection with
such a pledge.

 

Investor has not, in anticipation of this Agreement and its acquisition of and
investment in the Purchased Shares, and in any case during forty-five (45) days
prior to the date hereof, effected any “short” sales with respect to the Common
Stock or entered into any swap or any other agreement, transaction or series of
transactions that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Common Stock, whether

 

3

--------------------------------------------------------------------------------


 

any such transaction, swap or series of transactions is to be settled by
delivery of securities, in cash or otherwise.

 

(h)           Legends.  The Investor understands that, until such time as the
resale of the Purchased Shares has been registered under the 1933 Act as
contemplated by the Registration Rights Agreement, the stock
certificate(s) representing the Purchased Shares, except as set forth in
Section 4(p), shall bear any legend as required by the “blue sky” Laws of any
state and a restrictive legend in substantially the form set forth in
Section 4(p) (and a stop-transfer order may be placed against transfer of such
stock certificates).

 

(i)            Validity; Enforcement.  This Agreement and the Registration
Rights Agreement have been duly and validly authorized, executed and delivered
on behalf of the Investor and shall constitute the legal, valid and binding
obligations of the Investor enforceable against the Investor in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar Laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(j)            No Conflicts.  The execution, delivery and performance by the
Investor of this Agreement and the Registration Rights Agreement and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or
(iii) result in a violation of any Law (including federal and state securities
Laws) applicable to the Investor, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Investor to perform its obligations
hereunder.

 

(k)           Residency.  The Investor’s principal office is located in the
State of Connecticut.

 


3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


 

The Company represents and warrants to the Investor as of the date hereof that,
except as otherwise disclosed or incorporated by reference in: (i) the Company’s
Annual Report on Form 10-K for the year ended December 31, 2008, or its other
reports and forms filed with or furnished to the SEC under Sections 12, 13, 14
or 15(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
after December 31, 2008 and before the date of this Agreement (including any
amendments or supplements thereto, but excluding risk factors and/or any other
disclosures of risks included in any forward-looking statement disclaimers or
other statements that are similarly nonspecific and are predictive and
forward-looking in nature) (all such reports covered by this clause (i),
collectively, the “SEC Reports”); or (ii) as set forth in the disclosure letter
dated as of the date hereof provided to the Investor separately (the “Disclosure
Letter”), specifically identifying the relevant subparagraph(s) hereof
(provided, that disclosure in any subparagraph of such disclosure letter shall
apply to any section or subparagraph hereof to the

 

4

--------------------------------------------------------------------------------


 

extent it is reasonably apparent on its face that such disclosure is relevant to
such section or subparagraph of this Agreement):

 

(a)           Organization and Qualification of the Company and its Significant
Subsidiaries.  The Company and General Physics Corporation, a Delaware
corporation, are entities duly organized and validly existing and in good
standing under the Laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted.  General Physics (UK) Ltd, a United Kingdom
limited company, is an entity duly organized and validly existing under the Laws
of the jurisdiction in which it is formed, and has the requisite power and
authority to own its properties and to carry on its business as now being
conducted.  Each of the Company and its Significant Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect.

 

(b)           Authorization; Enforcement; Validity.  The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement, the Confidentiality Agreement
and each of the other agreements entered into by the Company in connection with
the transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and, in the case of the Company, to issue the Purchased Shares in
accordance with the terms hereof and thereof.  The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Purchased Shares, have been duly authorized by the Company’s
board of directors (the “Board of Directors”).  No further corporate consent, or
authorization is required by the Company, the Board of Directors or the
Company’s stockholders in connection with the execution and delivery of this
Agreement and the other Transaction Documents to which it is a party and the
performance of the Company’s obligations hereunder and thereunder.  This
Agreement and the other Transaction Documents of even date herewith have been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar Laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(c)           Issuance of Purchased Shares; No Restrictions on Transfer.  The
issuance of the Purchased Shares has been duly authorized by all necessary
corporate action and, upon issuance in accordance with this Agreement, such
Purchased Shares will be validly issued, fully paid and nonassessable, and free
and clear of all liens and/or restrictions on transfer (other than restrictions
on transfer provided for by applicable federal and state securities Laws) and
will not be subject to preemptive rights of any other stockholder of the
Company.  Subject to the representations and warranties of the Investor in this
Agreement, the offer and issuance by the Company of the Purchased Shares are
exempt from registration under the 1933 Act.

 

(d)           No Conflicts.  Except as set forth on Section 3(d) of the
Disclosure Letter, the execution, delivery and performance of the Transaction
Documents by the Company and the

 

5

--------------------------------------------------------------------------------


 

consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Purchased Shares) will not
(i) violate the Certificate of Incorporation or any certificate of
incorporation, certificate of formation, or any certificate of designations or
other constituent document of any of its Subsidiaries, or the Bylaws or any of
its Subsidiaries’ bylaws, (ii) violate, conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, (iii) assuming the filing of a Form D and
state securities Law filings, result in a violation of any Law (including
federal and state securities Laws and the rules and regulations of the New York
Stock Exchange or such other Eligible Market on which the Company may list the
Common Stock from time to time (such Eligible Market, the “Principal Market”))
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected or
(iv) result in or require the creation or imposition of any lien upon or with
respect to any of the properties or assets of the Company or any of its
Subsidiaries, except in the case of clauses (ii), (iii) and (iv), as would not
reasonably be expected to have a Material Adverse Effect.

 

(e)           Consents.  Other than the filing with the SEC of a Form D and one
or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement and any other filings as may be required by any
state securities agencies, except as set forth on Section 3(e) of the Disclosure
Letter, neither the Company nor any of its Subsidiaries is required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court, governmental agency or any regulatory or self-regulatory agency
(including the Principal Market) or any other Person in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof.  All consents, authorizations, orders, filings and registrations which
the Company or any such Subsidiary is required to obtain pursuant to the
preceding sentence will be obtained or effected on or prior to the Closing Date,
and the Company and its Subsidiaries are unaware of any facts or circumstances
which might prevent the Company from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence except
as set forth on Section 3(c) of the Disclosure Letter.  The Company is not in
violation of the requirements of the Principal Market and has no Knowledge of
any facts which would reasonably be expected to lead to delisting or suspension
of the Common Stock in the foreseeable future.

 

(f)            No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its Subsidiaries or Affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Purchased Shares.  The Company shall be responsible for the payment
of any placement agent’s fees, financial advisory fees, or brokers’ commissions
(other than for Persons engaged by the Investor or any Person acting or claiming
to act on behalf of the Investor) relating to or arising out of the transactions
contemplated hereby.  Neither the Company nor any of its Subsidiaries has
engaged any placement agent or other agent in connection with the sale of the
Purchased Shares.

 

(g)           No Integrated Offering.  None of the Company, its Subsidiaries,
any of their Affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or

 

6

--------------------------------------------------------------------------------


 

sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Purchased Shares
under the 1933 Act or cause this offering of the Purchased Shares to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Principal Market or any exchange or
automated quotation system on which any of the securities of the Company are
listed or designated.  None of the Company or its Subsidiaries or any Person
acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of any of the Purchased
Shares under the 1933 Act (except as contemplated by the Registration Rights
Agreement) or cause the offering of the Purchased Shares to be integrated with
other offerings.

 


(H)                                 APPLICATION OF TAKEOVER AND OTHER
PROTECTIONS; RIGHTS AGREEMENT.


 


(I)                                     EXCEPT AS SET FORTH ON SECTION 3(H) OF
THE DISCLOSURE LETTER, THE COMPANY DOES NOT HAVE IN PLACE A STOCKHOLDER RIGHTS
PLAN OR SIMILAR ARRANGEMENT RELATING TO ACCUMULATIONS OF BENEFICIAL OWNERSHIP OF
COMMON STOCK OR A CHANGE IN CONTROL OF THE COMPANY.


 


(II)                                  THE BOARD OF DIRECTORS HAS IRREVOCABLY
WAIVED, ON BEHALF OF THE COMPANY, ANY RIGHTS UNDER ARTICLE THIRTEENTH WITH
RESPECT TO (A) 18,700 SHARES OF COMMON STOCK PRESENTLY HELD BY THE INVESTOR,
(B) THE PURCHASED SHARES, (C) ANY ADDITIONAL SECURITIES ACQUIRED PURSUANT TO
SECTION 4(L) AND (D) ANY OTHER SECURITIES PERMITTED TO BE ACQUIRED BY THE
INVESTOR UNDER SECTION 4(O)(I)(A) HEREOF.


 


(III)                               THE COMPANY AND ITS BOARD OF DIRECTORS HAVE
TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER INAPPLICABLE ANY CONTROL
SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION
UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE
CERTIFICATE OF INCORPORATION OR ANY CERTIFICATES OF DESIGNATIONS OR THE LAWS OF
THE JURISDICTION OF ITS FORMATION OR INCORPORATION, OR ANY OTHER JURISDICTION,
WHICH IS OR WOULD REASONABLY BE EXPECTED TO BECOME APPLICABLE TO THE INVESTOR AS
A RESULT OF (I) THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE COMPANY’S ISSUANCE OF THE PURCHASED SHARES AND THE
INVESTOR’S OWNERSHIP OF THE PURCHASED SHARES, (II) THE INVESTOR’S PURCHASE OF
SECURITIES PURSUANT TO SECTION 4(L) AND (III) ANY SHARES OF COMMON STOCK
PERMITTED TO BE ACQUIRED BY THE INVESTOR UNDER SECTION 4(O)(IV) HEREOF.


 


(I)                                     SEC DOCUMENTS; FINANCIAL STATEMENTS.


 


(I)                                     EXCEPT AS SET FORTH ON SECTION 3(I) OF
THE DISCLOSURE LETTER, SINCE DECEMBER 31, 2006, THE COMPANY HAS TIMELY FILED ALL
REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED
BY IT WITH THE SEC PURSUANT TO THE REPORTING REQUIREMENTS OF THE 1934 ACT (ALL
OF THE FOREGOING FILED PRIOR TO THE DATE HEREOF AND ALL EXHIBITS INCLUDED
THEREIN AND FINANCIAL STATEMENTS, NOTES AND SCHEDULES THERETO AND DOCUMENTS
INCORPORATED BY REFERENCE THEREIN BEING HEREINAFTER REFERRED TO AS THE “SEC
DOCUMENTS”).  THE COMPANY HAS DELIVERED TO THE INVESTOR OR ITS REPRESENTATIVES
TRUE, CORRECT AND COMPLETE COPIES OF ANY SUCH SEC DOCUMENTS WHICH ARE NOT
AVAILABLE ON THE EDGAR SYSTEM THAT HAVE BEEN REQUESTED BY THE INVESTOR.  AS OF
THEIR RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH
THE REQUIREMENTS OF THE 1934 ACT AND THE RULES AND REGULATIONS OF THE SEC
PROMULGATED THEREUNDER APPLICABLE TO THE SEC DOCUMENTS, AND NONE OF THE SEC
DOCUMENTS, AT THE TIME THEY WERE FILED


 


7

--------------------------------------------------------------------------------



 


WITH THE SEC, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.  THERE ARE NO OUTSTANDING COMMENTS FROM THE SEC WITH
RESPECT TO ANY SEC DOCUMENT.


 


(II)           AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND
REGULATIONS OF THE SEC WITH RESPECT THERETO AS IN EFFECT AS OF THE TIME OF
FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, DURING THE
PERIODS INVOLVED (EXCEPT (A) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL
STATEMENTS OR THE NOTES THERETO, OR (B) IN THE CASE OF UNAUDITED INTERIM
STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE FOOTNOTES OR MAY BE CONDENSED OR
SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION OF THE COMPANY AS OF THE DATES THEREOF AND THE RESULTS OF ITS
OPERATIONS, CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR THE PERIODS THEN
ENDED (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).


 

(j)            Accuracy of Information.  All factual information, taken as a
whole, furnished by or on behalf of the Company and its Subsidiaries in writing
to the Investor on or prior to the date of this Agreement, for purposes of this
Agreement and all other such factual information, taken as a whole, furnished by
the Company on behalf of itself and its Subsidiaries in writing to the Investor
pursuant to the terms of this Agreement does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading when considered with respect to the Company and/or its
Subsidiaries, taken as a whole; provided, however, that with respect to any
projected financial information or forward-looking statements, business
assumptions, strategic plans or similar information, the Company represents only
that such information was prepared in good faith based upon assumptions, and
subject to such qualifications, believed to be reasonable at the time.  The
Company understands and confirms that the Investor will rely on the
representations and warranties contained in this Section 3 for purposes of
purchasing the Purchased Shares pursuant to this Agreement.

 

(k)           Absence of Certain Changes.  Except as disclosed in
Section 3(k) of the Disclosure Letter, since December 31, 2008, no event or
events have occurred that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 


(I)            WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND EXCEPT AS
SET FORTH IN SECTION 3(K) OF THE DISCLOSURE LETTER, SINCE DECEMBER 31, 2008:


 

(A)          NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ISSUED ANY NOTE, BOND,
OR OTHER DEBT SECURITY OR CREATED, INCURRED, ASSUMED, OR GUARANTEED ANY
INDEBTEDNESS FOR BORROWED MONEY OR CAPITALIZED LEASE OBLIGATION, INDIVIDUALLY OR
IN THE AGGREGATE, IN EXCESS OF $250,000;

 

(B)           NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS (X) ACQUIRED ANY OTHER
PERSON (OR ANY SIGNIFICANT BUSINESS, PORTION OR DIVISION THEREOF), WHETHER BY
MERGER, CONSOLIDATION OR REORGANIZATION OR BY PURCHASE OF SUCH PERSON’S ASSETS
OR CAPITAL STOCK OR

 

8

--------------------------------------------------------------------------------


 

OTHERWISE AND/OR (Y) TERMINATED AND/OR MADE MATERIAL MODIFICATIONS TO ANY
MATERIAL PROVISIONS OF ANY AGREEMENTS EVIDENCING OR RELATING TO THE TRANSACTIONS
DESCRIBED IN THE PRECEDING CLAUSE (X);

 

(C)                                NEITHER THE COMPANY NOR ANY SIGNIFICANT
SUBSIDIARY HAS MADE MATERIAL CHANGES IN MANAGEMENT PERSONNEL OR ENTERED INTO, OR
MATERIALLY MODIFIED, ANY EMPLOYMENT, SEVERANCE OR SIMILAR CONTRACT WITH ANY
OFFICER OR MANAGEMENT LEVEL EMPLOYEE;

 

(D)                               NEITHER THE COMPANY NOR ANY SIGNIFICANT
SUBSIDIARY HAS INCURRED ANY MATERIAL PENALTY AS A RESULT OF UNDERPERFORMANCE
UNDER, OR ALLEGED BREACH OF, ANY CONTRACTS OR AGREEMENTS WITH ANY CUSTOMER;

 

(E)                                 NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS
ACCELERATED, TERMINATED, MADE MATERIAL MODIFICATIONS TO, OR CANCELLED, ANY OF
THE MATERIAL CONTRACTS, NOR HAS ANY COUNTERPARTY TO ANY SUCH MATERIAL CONTRACTS
TAKEN ANY OF THE FOREGOING ACTIONS IN THIS CLAUSE (E) WITH RESPECT TO ANY
MATERIAL CONTRACT;

 

(F)                                 NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS
ENTERED INTO, ACCELERATED, TERMINATED, MADE MATERIAL MODIFICATIONS TO, OR
CANCELLED, ANY CONTRACT OR AGREEMENT, WHICH INVOLVES MORE THAN $250,000,
RELATING TO OR INVOLVING ANY EARNOUT PAYMENT OR THE DEFERRED PURCHASE PRICE OF
PROPERTY OR SERVICES OTHER THAN ACCOUNTS PAYABLE INCURRED AND PAYABLE ON TERMS
CUSTOMARY IN THE BUSINESS OF THE COMPANY OR ITS SUBSIDIARIES;

 

(G)                                NEITHER THE COMPANY NOR ANY SIGNIFICANT
SUBSIDIARY HAS COMMITTED TO ANY OF THE MATTERS DESCRIBED IN CLAUSES (C) AND/OR
(D) ABOVE; AND

 

(H)                               NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS
COMMITTED TO ANY OF THE MATTERS DESCRIBED IN CLAUSES (A), (B), (E) AND/OR
(F) ABOVE.

 


(II)                                  NEITHER THE COMPANY NOR ANY OF ITS
SIGNIFICANT SUBSIDIARIES HAS TAKEN ANY STEPS TO SEEK PROTECTION PURSUANT TO ANY
BANKRUPTCY LAW NOR DOES THE COMPANY HAVE ANY KNOWLEDGE OR REASON TO BELIEVE THAT
ITS CREDITORS INTEND TO INITIATE INVOLUNTARY BANKRUPTCY PROCEEDINGS OR ANY
ACTUAL KNOWLEDGE OF ANY FACT WHICH WOULD REASONABLY LEAD A CREDITOR TO DO SO. 
THE COMPANY AND ITS SIGNIFICANT SUBSIDIARIES, INDIVIDUALLY AND ON A CONSOLIDATED
BASIS, ARE NOT AS OF THE DATE HEREOF, AND AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY TO OCCUR AT THE CLOSING WILL NOT BE, INSOLVENT
(AS DEFINED BELOW).


 

(l)                                     No Undisclosed Events, Liabilities,
Developments or Circumstances.  Neither the Company nor any of the Company’s
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company’s financial statements included in the SEC Documents to
the extent required to be so reflected or reserved against in accordance with
generally accepted accounting principles in the United States, except for
(i) liabilities that have arisen in the ordinary course of business consistent
with past practice and that have not had a Material Adverse Effect, and
(ii) liabilities that have not had and would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

(m)                               Conduct of Business; Regulatory Permits. 
Except as set forth on Section 3(m) of the Disclosure Letter:

 

9

--------------------------------------------------------------------------------


 


(I)                                     NEITHER THE COMPANY NOR ANY OF ITS
SIGNIFICANT SUBSIDIARIES IS IN VIOLATION OF ANY TERM OF ITS CERTIFICATE OF
INCORPORATION, ANY CERTIFICATE OF DESIGNATION, PREFERENCES OR RIGHTS OF ANY
OUTSTANDING SERIES OF PREFERRED STOCK OF THE COMPANY OR BYLAWS OR THEIR
ORGANIZATIONAL DOCUMENTS OR CERTIFICATE OF INCORPORATION OR BYLAWS,
RESPECTIVELY.  SINCE DECEMBER 31, 2008, EACH OF THE COMPANY AND EACH SUBSIDIARY
HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, OTHER THAN SUCH
NONCOMPLIANCE THAT WOULD NOT REASONABLY BE EXPECTED TO, EITHER INDIVIDUALLY OR
IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT.


 


(II)                                  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COMPANY IS NOT IN VIOLATION OF ANY OF THE RULES, REGULATIONS OR
REQUIREMENTS OF THE PRINCIPAL MARKET AND HAS NO KNOWLEDGE OF ANY FACTS OR
CIRCUMSTANCES THAT WOULD REASONABLY LEAD TO DELISTING OR SUSPENSION OF THE
COMMON STOCK BY THE PRINCIPAL MARKET IN THE FORESEEABLE FUTURE.  SINCE
JANUARY 1, 2006, (A) THE COMMON STOCK HAS BEEN DESIGNATED FOR QUOTATION ON THE
PRINCIPAL MARKET, (B) TRADING IN THE COMMON STOCK HAS NOT BEEN SUSPENDED BY THE
SEC OR THE PRINCIPAL MARKET AND (C) THE COMPANY HAS RECEIVED NO COMMUNICATION,
WRITTEN OR ORAL, FROM THE SEC OR THE PRINCIPAL MARKET ADVISING OF OR THREATENING
THE SUSPENSION OR DELISTING OF THE COMMON STOCK FROM THE PRINCIPAL MARKET.


 


(III)                               (X) THE COMPANY AND ITS SUBSIDIARIES POSSESS
ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE
REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES, AND
(Y) NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH CERTIFICATE,
AUTHORIZATION OR PERMIT, EXCEPT IN THE CASE OF (X) AND (Y) WHERE SUCH FAILURE OR
RECEIPT OF NOTICE OF PROCEEDINGS, AS THE CASE MAY BE, WOULD NOT REASONABLY BE
EXPECTED TO, EITHER INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL
ADVERSE EFFECT.


 

(n)                                 Foreign Corrupt Practices and/or Other
Payments.  Neither the Company nor, to the Knowledge of the Company, any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) made
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any other anti-bribery or anti-corruption
Laws applicable to the Company or any of its Subsidiaries; (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee; or (v) made
any bribe, rebate, payoff, influence payment, kickback or other payment to, for
the benefit of, or at the request of, any employee of any customer of the
Company or any Subsidiary which might reasonably be expected to result in such
customer modifying its purchases of services and/or products from the Company.

 

(o)                                 Sarbanes-Oxley Act.  The Company is in
material compliance with (x) any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and (y) any
and all applicable rules and regulations promulgated by the SEC thereunder that
are effective as of the date hereof, in the case of (x) and (y), when taken as a
whole.

 

10

--------------------------------------------------------------------------------


 

(p)                                 Transactions With Affiliates.  Except as set
forth in the SEC Documents filed at least ten (10) days prior to the date hereof
and other than the outstanding stock options and/or restricted stock disclosed
on Section 3(p) of the Disclosure Letter, none of the officers, directors or
employees of the Company or any of its Significant Subsidiaries is presently a
party to any transaction with the Company or any of its Significant Subsidiaries
(other than for ordinary course services as employees, officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any such
officer, director or employee or, to the Knowledge of the Company or any of its
Significant Subsidiaries, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.

 

(q)                                 Equity Capitalization.  As of the date
hereof, the authorized capital stock of the Company consists of (i) 35,000,000
shares of Common Stock, of which as of the date hereof, 15,723,767 are issued
and outstanding and 1,250,682 shares are reserved for issuance pursuant to
securities exercisable or exchangeable for, or convertible into, shares of
Common Stock and (ii) 10,000,000 shares of preferred stock of which, as of the
date hereof, none are issued and outstanding.  All of such outstanding shares
have been, or upon issuance will be, validly issued and are fully paid and
nonassessable.  Except as set forth on Section 3(q) of the Disclosure Letter,
(i) none of the Company’s capital stock is subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Significant Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Significant Subsidiaries is or may become bound to issue additional
capital stock of the Company or any of its Significant Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its Significant
Subsidiaries; (iii) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities, whether presently outstanding or securities that may be issued
subsequently, under the 1933 Act (except pursuant to the Registration Rights
Agreement); (iv) there are no outstanding securities or instruments of the
Company or any of its Significant Subsidiaries which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Significant Subsidiaries is or
may become bound to redeem a security of the Company or any of its Significant
Subsidiaries; (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Purchased Shares; and (vi) the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement. 
To the Company’s Knowledge, no stockholder of the Company has entered into any
agreement with respect to the voting of equity securities of the Company.  The
Company has furnished to the Investor true, correct and complete copies of the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), and the Company’s Bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto. 
Section 3(q) of the Disclosure Letter sets forth

 

11

--------------------------------------------------------------------------------


 

the shares of Common Stock owned beneficially or of record and Common Stock
Equivalents (as defined below) held by each director and executive officer.

 

(r)                                    Indebtedness and Other Contracts.  Except
as set forth in Section 3(r) of the Disclosure Letter: (i) neither the Company
nor any of its Significant Subsidiaries has any outstanding Indebtedness (as
defined below), (ii) neither the Company nor any of its Subsidiaries is a party
to any contract, agreement or instrument, the violation of which, or default
under which, by the other party(ies) to such contract, agreement or instrument
would reasonably be expected to result in a Material Adverse Effect, or
(iii) neither the Company nor any of its Significant Subsidiaries is in material
violation of any term of or in material default under any material contract,
agreement or instrument relating to any Indebtedness.  The Company has provided
the Investor with a true, correct and complete list of: (i) all presently
existing contracts or agreements (or series of related contracts or agreements)
to which the Company or its Subsidiaries are party or by which they are bound
involving payments in excess of $250,000 in calendar year 2009 and (ii) all
contracts or agreements with the top ten (10) customers of the Company and its
Significant Subsidiaries (based on total purchases, in dollars) during the
fiscal year ended December 31, 2008 and current year-to-date (collectively, the
“Material Contracts,” and each a “Material Contract”).

 

(s)                                  Absence of Litigation.  Except as set forth
in Section 3(s) of the Disclosure Letter, there is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the Knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries, or, to the Company’s Knowledge, any of the Company’s or its
Subsidiaries’ officers or directors, that (i) is reasonably likely to have a
Material Adverse Effect, (ii) purports to affect the legality, validity or
enforceability of this Agreement or any other Transaction Document or the
consummation of the transactions contemplated by this Agreement or by any of the
other Transaction Documents or (iii) alleges criminal conduct.

 

(t)                                    Insurance.  The Company and each of its
Significant Subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company and its Significant Subsidiaries are engaged.  Except as set forth
on Section 3(t) of the Disclosure Letter, the Company does not engage in any
self-insurance arrangements.  Neither the Company nor any such Significant
Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any such Significant Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not reasonably
be expected to result in a Material Adverse Effect.  The Company has provided
the Investor with a true, correct and complete list of all existing insurance
policies, including their respective retention amounts and/or deductibles.

 


(U)                                 EMPLOYEE RELATIONS.


 


(I)                                     EXCEPT AS SET FORTH ON SECTION 3(U) OF
THE DISCLOSURE LETTER, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A
PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR TO THE KNOWLEDGE OF THE COMPANY,
EMPLOYS ANY MEMBER OF A UNION.  TO THE KNOWLEDGE OF THE

 

12

--------------------------------------------------------------------------------


 

Company, no executive officer (as defined in Rule 501(f) of the 1933 Act) of the
Company or any of its Significant Subsidiaries has notified the Company or any
such Significant Subsidiary that such officer intends to leave the Company or
any such Significant Subsidiary or otherwise terminate such officer’s employment
with the Company or any such Significant Subsidiary.  To the Knowledge of the
Company, no executive officer of the Company or any of its Significant
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Significant Subsidiaries to
any liability with respect to any of the foregoing matters.


 


(II)                                  THE COMPANY AND ITS SUBSIDIARIES HAVE
COMPLIED WITH ALL FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS
RESPECTING LABOR, EMPLOYMENT AND EMPLOYMENT PRACTICES AND BENEFITS, TERMS AND
CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE FAILURE TO BE IN
COMPLIANCE WOULD NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  ALL PERSONS CLASSIFIED BY THE
COMPANY OR ITS SUBSIDIARIES AS INDEPENDENT CONTRACTORS, CONSULTANTS OR AS
SELF-EMPLOYED DO SATISFY AND HAVE SATISFIED THE REQUIREMENTS OF ANY APPLICABLE
LAW TO BE SO CLASSIFIED, EXCEPT WHERE FAILURE TO BE IN COMPLIANCE WOULD NOT,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(V)                                 COMPANY BENEFIT PLANS.


 


(I)                                     SET FORTH ON SECTION 3(V) OF THE
DISCLOSURE LETTER IS A COMPLETE AND CORRECT LIST OF (A) ALL BENEFIT PLANS THAT
ARE PRESENTLY MAINTAINED OR CONTRIBUTED TO BY THE COMPANY OR ANY SUBSIDIARY OR
WITH RESPECT TO WHICH THE COMPANY OR ANY SUBSIDIARY HAS ANY MATERIAL LIABILITY,
(B) ALL “EMPLOYEE PENSION BENEFIT PLANS” (AS DEFINED IN ERISA §3(2)) THAT HAVE
BEEN MAINTAINED OR CONTRIBUTED TO IN THE LAST SIX (6) YEARS BY THE COMPANY OR
ANY SUBSIDIARY AND (C) ALL PLANS PRESENTLY MAINTAINED IN A JURISDICTION OTHER
THAN THE U.S. WHICH RELATE TO PENSION OR RETIREMENT BENEFITS PROVIDED TO
EMPLOYEES THAT WOULD BE “EMPLOYEE PENSION BENEFIT PLANS” (AS DEFINED IN ERISA
§3(2)) IF SUCH PLANS WERE SUBJECT TO ERISA THAT HAVE BEEN MAINTAINED OR
CONTRIBUTED TO IN THE LAST SIX (6) YEARS BY THE COMPANY OR ANY SUBSIDIARY, IN
EACH CASE (A), (B) OR (C) WHICH PROVIDE BENEFITS TO ANY CURRENT OR FORMER
DIRECTOR, OFFICER, EMPLOYEE OR SERVICE PROVIDER OF THE COMPANY OR ANY
SUBSIDIARY, OR THE DEPENDENTS OF ANY THEREOF (EACH PLAN IN THIS CLAUSE (I), A
“PLAN,” AND COLLECTIVELY, THE “PLANS”).


 


(II)                                  NEITHER THE COMPANY NOR ANY ERISA
AFFILIATE CONTRIBUTES TO, HAS, OR IN THE LAST SIX (6) YEARS HAS HAD, ANY
OBLIGATION TO CONTRIBUTE TO, OR HAS ANY MATERIAL LIABILITY UNDER OR WITH RESPECT
TO ANY EMPLOYEE PENSION BENEFIT PLAN THAT IS A “DEFINED BENEFIT PLAN” (AS
DEFINED IN ERISA §3(35)).


 


(III)                               NEITHER THE COMPANY NOR ANY ERISA AFFILIATE
CONTRIBUTES TO, OR HAS ANY OBLIGATION TO CONTRIBUTE TO, OR HAS ANY MATERIAL
LIABILITY (INCLUDING WITHDRAWAL LIABILITY AS DEFINED IN ERISA §4201) UNDER OR
WITH RESPECT TO ANY MULTIEMPLOYER PLAN.


 


(IV)                              EXCEPT AS SET FORTH ON SECTION 3(V) OF THE
DISCLOSURE LETTER, (A) NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT, NOR
THE CONSUMMATION OF THE TRANSACTIONS

 

13

--------------------------------------------------------------------------------


 


CONTEMPLATED HEREBY WILL (1) RESULT IN ANY PAYMENT (INCLUDING SEVERANCE,
UNEMPLOYMENT COMPENSATION, “EXCESS PARACHUTE PAYMENT” (WITHIN THE MEANING OF
SECTION 280G OF THE CODE), FORGIVENESS OF INDEBTEDNESS OR OTHERWISE) BECOMING
DUE TO ANY CURRENT OR FORMER EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES UNDER ANY PLAN
OR OTHERWISE, (2) INCREASE ANY BENEFITS OTHERWISE PAYABLE UNDER ANY PLAN,
(3) RESULT IN ANY ACCELERATION OF THE TIME OF PAYMENT OR VESTING OF ANY SUCH
BENEFITS, (4) REQUIRE THE FUNDING OR INCREASE IN THE FUNDING OF ANY SUCH
BENEFITS OR (5) RESULT IN ANY LIMITATION ON THE RIGHT OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES TO AMEND, MERGE, TERMINATE OR RECEIVE A REVERSION OF ASSETS
FROM ANY PLAN OR RELATED TRUST AND (B) NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS TAKEN, OR PERMITTED TO BE TAKEN, ANY ACTION THAT REQUIRED, AND
NO CIRCUMSTANCES EXIST THAT WILL REQUIRE THE FUNDING, OR INCREASE IN THE
FUNDING, OF ANY BENEFITS OR RESULTED, OR WILL RESULT, IN ANY LIMITATION ON THE
RIGHT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO AMEND, MERGE, TERMINATE OR
RECEIVE A REVERSION OF ASSETS FROM ANY PLAN OR RELATED TRUST.


 


(V)                                 NO ACTION, SUIT, PROCEEDING, HEARING OR
INVESTIGATION WITH RESPECT TO ANY PLAN OR THE ADMINISTRATION OR THE INVESTMENT
OF THE ASSETS THEREOF (OTHER THAN ROUTINE CLAIMS FOR BENEFITS) IS PENDING OR, TO
THE BEST KNOWLEDGE OF THE COMPANY, THREATENED; THE COMPANY HAS NO KNOWLEDGE OF
ANY BASIS FOR ANY SUCH ACTION, SUIT, PROCEEDING, HEARING, OR INVESTIGATION.


 

Except for the representations and warranties of the Company expressly set forth
in this Section 3(v), the Company makes no other express or implied
representation or warranty with respect to the Plans, or the matters covered by
the representations and warranties contained in this Section 3(v), and none of
the other representations and warranties contained in this Agreement shall be
deemed to be given in relation to the Plans.

 

(w)                               Title.  Except as set forth on Section 3(w) of
the Disclosure Letter, the Company and its Subsidiaries have good and marketable
fee simple title to, or a valid leasehold interest in, all of the real property
owned or leased by the Company, and good and marketable title to, or valid
leasehold interests in, all of their personal property, except where the failure
to hold such title or leasehold interests, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.  The
Company and its Subsidiaries enjoy peaceful and undisturbed possession under all
of their respective leases except where the failure to enjoy such peaceful and
undisturbed possession, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.

 

(x)                                   Intellectual Property Rights.  The Company
and its Subsidiaries own or possess adequate rights or licenses to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, original works of
authorship, trade secrets and other intellectual property rights and all
applications related thereto necessary to conduct their respective businesses as
now conducted, except where the failure to so own or possess would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect (collectively, “Intellectual Property Rights”).  None of the
patents, patent applications, trademark and service mark registrations and
applications, or copyright registrations and applications owned by the Company
and its Subsidiaries and included in the Intellectual Property Rights
(collectively, the “Registered Intellectual Property”) has expired, terminated
or been abandoned, or are expected to expire, terminate or be abandoned, within
three years from the date of this Agreement, except where such expiration,
termination or

 

14

--------------------------------------------------------------------------------


 

abandonment, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.  The Company does not have any Knowledge
of any infringement by the Company or any of its Subsidiaries of Intellectual
Property Rights of third parties that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  There is no
claim, action or proceeding pending, or to the Knowledge of the Company,
threatened, against the Company or any of its Subsidiaries challenging the
validity, enforceability, ownership or use of any item of the Registered
Intellectual Property that could, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.  The Company and its
Significant Subsidiaries use commercially reasonable efforts to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.

 

(y)                                 Environmental Laws.  The Company and its
Subsidiaries (i) have complied in all material respects with any and all
applicable Environmental Laws (as hereinafter defined), (ii) have received all
permits, licenses or other approvals currently required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) have
complied in all material respects with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (i),
(ii) and (iii), the failure to so comply or have received such permits, licenses
or approvals would be reasonably expected to result in, individually or in the
aggregate, a Material Adverse Effect.  The term “Environmental Laws” means all
federal, state, local or foreign Laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, Laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous
Materials.  Except for the representations and warranties of the Company
expressly set forth in this Section 3(y), the Company makes no other express or
implied representation or warranty with respect to matters covered by the
representations and warranties contained in this Section 3(y), and none of the
other representations and warranties contained in this Agreement shall be deemed
to be given in relation to the matters covered by the representations and
warranties contained in this Section 3(y).

 

(z)                                   Subsidiaries.  Section 3(z) of the
Disclosure Letter sets forth a complete and accurate list of all active direct
and indirect Subsidiaries of the Company, showing, in each case, as of the date
of this Agreement (as to each such Subsidiary) the jurisdiction of its
formation, and, with respect to each non-wholly owned Subsidiary, the number of
shares, membership interests or partnership interests (as applicable) of each
class of its equity interests authorized, and the number outstanding, on the
date of this Agreement and the percentage of each such class of its equity
interests owned (directly or indirectly) by the Company, and the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights as of the date of this Agreement.  All of the
outstanding equity interests in each of the Subsidiaries of the Company have
been validly issued, are fully paid and non-assessable and are owned by the
Company or one or more of its subsidiaries, free and clear of all liens.  Except
as set forth in Schedule 3(z), the Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
Law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.  Except for the
Significant Subsidiaries, the Company has no direct or indirect

 

15

--------------------------------------------------------------------------------


 

Subsidiaries which, individually or if considered in the aggregate as a single
subsidiary, would satisfy the criteria for being a “significant subsidiary” as
such term is defined in Rule 1-02(w) of Regulation S-X under the 1934 Act.

 

(aa)                            Tax Status.  Each of the Company and its
Subsidiaries (i) has timely made or filed all foreign, federal and state income
and all other material tax returns, reports and declarations required by any
jurisdiction to which it is subject, and (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith or where the failure to file such returns, reports
or declarations or pay such taxes, assessments or charges would not,
individually or in the aggregate, have or be reasonably likely to have a
Material Adverse Effect.  All such returns were complete and correct in all
material respects, except for any deficiency that would not, individually or in
the aggregate, have or be reasonably expected to have a Material Adverse
Effect.  The Company has no Knowledge of a material tax deficiency which has
been asserted or threatened in writing against the Company or any of its
Subsidiaries which would, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Effect.  The Company has set aside on
its books provision which is reasonably adequate (as determined with respect to
the date with respect to which such provision was made) for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply through the date of such books, except for a deficiency that
would not, individually or in the aggregate, have or be reasonably likely to
have a Material Adverse Effect.  Except as set forth on Section 3(aa) of the
Disclosure Letter, neither the Company nor any of its Subsidiaries is under
audit by any taxing authority for which a material amount of taxes might be
asserted.

 

(bb)                          Internal Accounting and Disclosure Controls.  The
Company and its Subsidiaries, taken as a whole, maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference.  The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed in to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.  Except as set forth in Section 3(bb) of the Disclosure Letter,
during the twelve (12) months prior to the date hereof neither the Company nor
any of its Subsidiaries have received any notice or correspondence from any
accountant relating to any potential material weakness in any part of the system
of internal accounting controls of the Company or any of its Subsidiaries.

 

16

--------------------------------------------------------------------------------


 

(cc)                            Off Balance Sheet Arrangements.  There is no
material transaction, arrangement, or other relationship between the Company and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed.

 

(dd)                          Investment Company Status.  The Company is not,
and upon consummation of the sale of the Purchased Shares will not be, an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(ee)                            Manipulation of Price.  The Company has not, and
to its Knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Purchased Shares, (ii) sold, bid for, purchased, or paid
any compensation for soliciting purchases of, any of the Purchased Shares, or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company.

 

(ff)                                Shell Company Status.  The Company is not,
and during the last three (3) years has not been, an issuer of the type
described in paragraph (i) of Rule 144 under the 1933 Act.

 

Except for the representations and warranties expressly set forth in this
Agreement, Investor acknowledges that none of the Company or any of its
respective Subsidiaries and Affiliates or any other Person makes any
representation or warranty, express or implied, at law or in equity, with
respect to the Company or any of its respective Subsidiaries or Affiliates, the
Common Stock or any of the assets or liabilities of the Company and its
respective Subsidiaries and Affiliates, or with respect to any other information
provided to Investor, whether on behalf of the Company or such other Persons,
including as to the probable success or profitability of the Company after the
Closing.  Neither the Company nor any other Person will have or be subject to
any Liability or indemnification obligation to Investor or any other Person
resulting from the distribution to Investor, or Investor’s use of, any such
information, including any information, document or material made available to
Investor in certain “data rooms,” management presentations or in any other form
in expectation or contemplation of the transactions contemplated by this
Agreement.


 


4.                                       COVENANTS.


 

(a)                                  Form D and Blue Sky.  The Company agrees to
file a Form D with respect to the Purchased Shares as required under Regulation
D and to provide a copy thereof to the Investor promptly after such filing.  The
Company shall, on or before the Closing Date, take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Purchased Shares for sale to the Investor at the Closing pursuant
to this Agreement under applicable securities or “Blue Sky” Laws of the states
of the United States (or to obtain an exemption from such qualification), and
shall provide evidence of any such action so taken to the Investor on or prior
to the Closing Date.  The Company shall make all filings and reports relating to
the offer and sale of the Purchased Shares required under applicable securities
or “Blue Sky” Laws of the states of the United States following the Closing
Date.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Reporting Status.  Until the date on which
the Investor shall have sold all the Purchased Shares (the “Reporting Period”),
the Company shall timely file all reports required to be filed with the SEC
pursuant to the 1934 Act, and the Company shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would no longer require or otherwise permit
such termination.  The Company shall take all actions necessary to maintain its
eligibility to register the Purchased Shares for resale by the Investor on
Form S-3.

 

(c)                                  Use of Proceeds.  The Company will use the
proceeds from the sale of the Purchased Shares for general corporate purposes;
provided, however, that such proceeds shall not be used to pay dividends or
other distributions (as opposed to share repurchase programs which, for the
avoidance of doubt, shall be permitted).

 


(D)                                 FINANCIAL INFORMATION; ACCESS.


 


(I)                                     THE COMPANY AGREES TO SEND THE FOLLOWING
TO THE INVESTOR DURING THE REPORTING PERIOD (A) UNLESS THE FOLLOWING ARE FILED
WITH THE SEC THROUGH EDGAR AND ARE AVAILABLE TO THE PUBLIC THROUGH THE EDGAR
SYSTEM, WITHIN ONE (1) BUSINESS DAY AFTER THE FILING THEREOF WITH THE SEC, A
COPY OF ITS ANNUAL REPORTS AND QUARTERLY REPORTS ON FORM 10-K, 10-KSB, 10-Q OR
10-QSB, ANY INTERIM REPORTS OR ANY CONSOLIDATED BALANCE SHEETS, INCOME
STATEMENTS, STOCKHOLDERS’ EQUITY STATEMENTS AND/OR CASH FLOW STATEMENTS FOR ANY
PERIOD OTHER THAN ANNUAL, ANY CURRENT REPORTS ON FORM 8-K AND ANY REGISTRATION
STATEMENTS (OTHER THAN ON FORM S-8) OR AMENDMENTS FILED PURSUANT TO THE 1933 ACT
AND (B) COPIES OF ANY NOTICES AND OTHER INFORMATION MADE AVAILABLE OR GIVEN TO
THE STOCKHOLDERS OF THE COMPANY GENERALLY, CONTEMPORANEOUSLY WITH THE MAKING
AVAILABLE OR GIVING THEREOF TO THE STOCKHOLDERS.  AS USED HEREIN “BUSINESS DAY”
MEANS ANY DAY OTHER THAN A SATURDAY, SUNDAY OR OTHER DAY ON WHICH COMMERCIAL
BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED BY LAW TO REMAIN
CLOSED.


 


(II)                                  DURING THE REPORTING PERIOD, THE COMPANY
SHALL PERMIT ANY AUTHORIZED REPRESENTATIVES DESIGNATED BY THE INVESTOR
REASONABLE ACCESS DURING NORMAL BUSINESS HOURS AND UPON REASONABLE NOTICE TO
VISIT AND INSPECT ANY OF THE PROPERTIES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, INCLUDING THEIR RESPECTIVE BOOKS OF ACCOUNT, AND TO DISCUSS THEIR
RESPECTIVE AFFAIRS, FINANCES AND ACCOUNTS WITH THEIR RESPECTIVE OFFICERS, ALL AT
SUCH TIMES AS THE INVESTOR MAY REASONABLY REQUEST; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL NOT BE OBLIGATED PURSUANT TO THIS PARAGRAPH TO PROVIDE ACCESS TO
ANY INFORMATION THAT IT REASONABLY AND IN GOOD FAITH, AFTER RECEIVING THE ADVICE
OF COMPANY COUNSEL, DETERMINES THAT SUCH EXCLUSION IS NECESSARY (A) IN ORDER TO
PRESERVE THE COMPANY’S ATTORNEY-CLIENT PRIVILEGE, (B) TO PREVENT THE DISCLOSURE
OF THIRD PARTY CONFIDENTIAL INFORMATION WHERE THE COMPANY IS UNDER A CONTRACTUAL
DUTY TO PRESERVE THE CONFIDENTIALITY OF SUCH INFORMATION IN CONNECTION WITH ANY
TRANSACTION OR ARRANGEMENT BETWEEN THE COMPANY AND SUCH THIRD PARTY, (C) BECAUSE
THERE EXISTS, OR IS REASONABLY EXPECTED TO EXIST, A DIRECT OR POTENTIAL CONFLICT
OF INTEREST BETWEEN THE INVESTOR AND THE COMPANY WITH RESPECT TO A TRANSACTION
OR ARRANGEMENT, (D) TO PREVENT THE DISCLOSURE OF A COMPANY TRADE SECRET OR
CONFIDENTIAL INFORMATION (UNLESS COVERED BY AN ENFORCEABLE CONFIDENTIALITY
AGREEMENT, IN FORM ACCEPTABLE TO THE COMPANY) OR (E) ANY INFORMATION THAT IS
CLASSIFIED BY THE UNITED STATES GOVERNMENT OR OTHERWISE SUBJECT TO RESTRICTIONS
PURSUANT TO DULY AUTHORIZED RESOLUTIONS OF THE BOARD OF DIRECTORS OR THE BOARD
OF DIRECTORS OF ANY SUBSIDIARY AS A RESULT OF SUCH INFORMATION

 

18

--------------------------------------------------------------------------------


 


BEING DEEMED CLASSIFIED BY THE BOARD OF DIRECTORS OR THE BOARD OF DIRECTORS OF
ANY SUBSIDIARY, IN EACH CASE ACTING IN GOOD FAITH.


 

(e)                                  Listing.  The Company shall promptly secure
the listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) upon the Principal Market and shall maintain such listing of
all Registrable Securities from time to time issuable under the terms of the
Transaction Documents.  Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(e).

 


(F)                                    FEES.


 


(I)                                     UPON THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THE COMPANY SHALL PROMPTLY ASSUME AND PAY, OR
REIMBURSE THE INVESTOR AND ITS DESIGNEE(S) FOR, ALL DOCUMENTED REASONABLE
OUT-OF-POCKET FEES AND EXPENSES INCURRED BY OR ON BEHALF OF THE INVESTOR IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING ALL
LEGAL, INVESTMENT BANKING, ACCOUNTING, DUE DILIGENCE, AND OTHER FEES AND
EXPENSES), UP TO A MAXIMUM AGGREGATE AMOUNT OF $125,000.


 


(II)                                  FROM AND AFTER THE CLOSING, THE COMPANY
SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY FEES INCURRED BY OR ON BEHALF OF THE
INVESTOR AND ITS DESIGNEES IN CONNECTION WITH ANY WAIVERS, AMENDMENTS OR
MODIFICATIONS TO THE TRANSACTION DOCUMENTS.


 


(III)                               IF EITHER PARTY SHALL COMMENCE AN ACTION OR
PROCEEDING TO ENFORCE ANY PROVISIONS OF THE TRANSACTION DOCUMENTS, THEN THE
PREVAILING PARTY IN SUCH ACTION OR PROCEEDING SHALL BE REIMBURSED BY THE OTHER
PARTY FOR ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED
WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH ACTION OR
PROCEEDING.


 


(IV)                              THE COMPANY SHALL BE RESPONSIBLE FOR THE
PAYMENT OF ANY PLACEMENT AGENT’S FEES, FINANCIAL ADVISORY FEES, OR BROKER’S
COMMISSIONS (OTHER THAN FOR PERSONS ENGAGED BY THE INVESTOR OR ANY PERSON ACTING
OR CLAIMING TO ACT ON BEHALF OF THE INVESTOR) RELATING TO OR ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY SHALL PAY, AND HOLD THE INVESTOR
HARMLESS AGAINST, ANY LIABILITY, LOSS OR EXPENSE (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND OUT-OF-POCKET EXPENSES) ARISING IN CONNECTION
WITH ANY CLAIM RELATING TO ANY SUCH PAYMENT.


 

(g)                                 Pledge of Purchased Shares.  The Company
acknowledges and agrees that the Purchased Shares may be pledged by an Investor
(as defined in the Registration Rights Agreement) in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Purchased Shares.  The pledge of Purchased Shares shall not be deemed to be a
transfer, sale or assignment of the Purchased Shares hereunder, and no Investor
effecting a pledge of Purchased Shares shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document.  The Company hereby agrees
to execute and deliver such

 

19

--------------------------------------------------------------------------------


 

documentation as a pledgee of the Purchased Shares may reasonably request in
connection with a pledge of the Purchased Shares to such pledgee by an Investor.

 

(h)                                 Integration.  The Company shall not sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the 1933 Act) that would be integrated with
the offer or sale of the Purchased Shares for purposes of the rules and
regulations of any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: NYSE Amex, The
NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ Global Select Market
or the New York Stock Exchange, such that it would require stockholder approval
before the closing of such other transaction, unless stockholder approval is
obtained before the closing of such subsequent transaction.

 

(i)                                     Disclosure of Transactions and Other
Material Information.  On or before 8:30 a.m., New York City time, on the third
(3rd) Business Day following the date of this Agreement, the Company shall issue
a press release and file a current report on Form 8-K describing the terms of
the transactions contemplated by the Transaction Documents in the form required
by the 1934 Act and attaching the material Transaction Documents (including,
without limitation, this Agreement, and the form of the Registration Rights
Agreement) as exhibits to such filing (including all attachments, the “8-K
Filing”).  Subject to the foregoing, none of the Company, its Subsidiaries or
the Investor shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that (i) the
Company shall be entitled, without the prior approval of the Investor, to make
any press release or other public disclosure with respect to such transactions
in substantial conformity with the 8-K Filing and contemporaneously therewith
(provided that the Company shall consult with the Investor in connection with
any such press release or other public disclosure prior to its release) and
(ii) either party may make such disclosure as is required by applicable Law.

 

(j)                                     Additional Registration Statements. 
Until the Effective Date (as defined in the Registration Rights Agreement), the
Company shall not file a registration statement under the 1933 Act relating to
securities held by any selling security holder other than the Investor.

 

(k)                                  Actions Regarding Anti-Takeover and Other
Protections; Rights Amendment.  The Company and the Board of Directors shall
take all necessary action, if any, in order to render inapplicable
Article Thirteenth and any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Company’s certificate of incorporation
(or similar charter documents) or other agreements or the laws of its state of
incorporation (including, without limitation, Section 203 of the Delaware
General Corporation Law) that is or could become applicable to the Investor as a
result of, or with respect to, (A) the 18,700 shares of Common Stock presently
held by the Investor, (B) the Purchased Shares, (C) any additional securities
acquired pursuant to Section 4(l) and (D) any other securities permitted to be
acquired by the Investor under Section 4(o)(iv) hereof.

 

20

--------------------------------------------------------------------------------


 


(L)            PREEMPTIVE RIGHTS - ADDITIONAL ISSUANCES OF PURCHASED SHARES.


 


(I)            THE COMPANY AND THE INVESTOR HEREBY AGREE THAT THE INVESTOR SHALL
BE ENTITLED TO TWO INDEPENDENT PREEMPTIVE RIGHTS UNDER THIS SECTION 4(L):


 

(1)           DURING THE REGULAR PREEMPTIVE PERIOD, THE INVESTOR SHALL HAVE THE
RIGHT (THE “REGULAR PREEMPTIVE RIGHT”) TO PURCHASE ITS PRO RATA PERCENTAGE OF
OFFERED SECURITIES IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
SECTION 4(L).

 

(2)           DURING THE SPECIAL PREEMPTIVE PERIOD, THE INVESTOR SHALL HAVE THE
RIGHT (THE “SPECIAL PREEMPTIVE RIGHT”) TO PURCHASE OFFERED SECURITIES IN ONE OR
MORE SUBSEQUENT PLACEMENTS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
SECTION 4(L), INDEPENDENT OF, AND WITHOUT ANY LIMITATION DUE TO, THE INVESTOR’S
THEN-APPLICABLE PRO RATA PERCENTAGE; PROVIDED THAT THE MAXIMUM AGGREGATE
PURCHASE PRICE PAYABLE FOR ALL OFFERED SECURITIES PURCHASED BY THE INVESTOR UPON
ALL EXERCISES OF ITS SPECIAL PREEMPTIVE RIGHT SHALL NOT EXCEED $5,000,000.  IF
THE INVESTOR DESIRES TO PURCHASE OFFERED SECURITIES UPON EXERCISE OF ITS SPECIAL
PREEMPTIVE RIGHT, THE INVESTOR MAY PURCHASE AS MUCH AS 100% OF THE OFFERED
SECURITIES PROPOSED TO BE ISSUED IN THE APPLICABLE SUBSEQUENT PLACEMENT, SUBJECT
TO THE FOREGOING $5,000,000 AGGREGATE PURCHASE PRICE CAP.  OFFERED SECURITIES
PURCHASED UPON EXERCISE OF THE REGULAR PREEMPTIVE RIGHT SHALL NOT BE COUNTED
TOWARDS THE $5,000,000 AGGREGATE CAP.

 


(II)           FOR PURPOSES OF THIS SECTION 4(L), THE FOLLOWING DEFINITIONS
SHALL APPLY.


 

(1)           “COMMON STOCK EQUIVALENTS” MEANS, COLLECTIVELY, OPTIONS AND
CONVERTIBLE SECURITIES.

 

(2)           “CONVERTIBLE SECURITIES” MEANS ANY STOCK OR SECURITIES (OTHER THAN
OPTIONS) CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR SHARES OF COMMON
STOCK.

 

(3)           “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR OPTIONS TO SUBSCRIBE FOR
OR PURCHASE SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES.

 

(4)           “PRO RATA PERCENTAGE” MEANS A RATIO EQUAL TO (I) THE SUM OF THE
NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK HELD BY THE INVESTOR IMMEDIATELY
PRIOR TO THE ISSUANCE OF THE OFFERED SECURITIES, CALCULATED ON A FULLY-DILUTED
BASIS, DIVIDED BY (II) THE TOTAL NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK
THEN OUTSTANDING, CALCULATED ON A FULLY-DILUTED BASIS.  IF, IN CONNECTION WITH A
SUBSEQUENT PLACEMENT, THE INVESTOR WILL PURCHASE OFFERED SECURITIES PURSUANT TO
ITS SPECIAL PREEMPTIVE RIGHT, AND IF THE INVESTOR ALSO DESIRES TO EXERCISE ITS
REGULAR PREEMPTIVE RIGHT IN SUCH SUBSEQUENT PLACEMENT, THEN THE OFFERED
SECURITIES TO BE PURCHASED UPON EXERCISE OF THE SPECIAL PREEMPTIVE RIGHT SHALL
BE TAKEN INTO ACCOUNT FOR PURPOSES OF CALCULATING THE NUMERATOR IN
CLAUSE (I) ABOVE AND THE DENOMINATOR IN CLAUSE (II) ABOVE WHEN CALCULATING THE
NUMBER OF OFFERED SECURITIES PURCHASABLE UPON EXERCISE OF THE REGULAR PREEMPTIVE
RIGHT IN CONNECTION WITH SUCH SUBSEQUENT PLACEMENT.

 

(5)           “REGULAR PREEMPTIVE PERIOD” MEANS THE PERIOD BEGINNING ON THE
CLOSING DATE AND ENDING ON A REGULAR TERMINATION EVENT.

 

21

--------------------------------------------------------------------------------


 

(6)                                  “REGULAR TERMINATION EVENT” MEANS THE
EARLIER TO OCCUR OF (I) SUCH TIME AS THE INVESTOR AND/OR ITS AFFILIATES NO
LONGER BENEFICIALLY OWN, IN THE AGGREGATE, AT LEAST FIFTY PERCENT (50%) OF THE
PURCHASED SHARES (I.E., 1,428,571 SHARES OF COMMON STOCK) (ADJUSTED TO TAKE INTO
ACCOUNT ANY STOCK SPLITS, REVERSE STOCK SPLITS, STOCK DIVIDENDS,
RECAPITALIZATIONS, CONVERSIONS AND THE LIKE) AND (II) SUCH TIME AS THE INVESTOR
AND/OR ITS AFFILIATES NO LONGER BENEFICIALLY OWN, IN THE AGGREGATE, SECURITIES
REPRESENTING BENEFICIAL OWNERSHIP OF AT LEAST EIGHT PERCENT (8%) OF THE SHARES
OF COMMON STOCK, CALCULATED ON A FULLY-DILUTED BASIS (BUT EXCLUDING FROM THE
DENOMINATOR, SOLELY FOR PURPOSES OF THIS CLAUSE (II), ANY SECURITIES ISSUED
AFTER THE DATE HEREOF AND ON OR PRIOR TO THE DATE OF CALCULATION AS
CONSIDERATION IN ANY ACQUISITION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF
ANOTHER BUSINESS ENTITY (OR A DIVISION OR MATERIAL PORTION OF THE ASSETS
THEREOF), WHETHER BY MERGER, ACQUISITION OF EQUITY, STOCK OR ASSETS,
CONSOLIDATION, REORGANIZATION OR OTHERWISE).

 

(7)                                  “SPECIAL PREEMPTIVE PERIOD” MEANS THE
PERIOD BEGINNING ON THE CLOSING DATE AND ENDING ON A SPECIAL TERMINATION EVENT.

 

(8)                                  “SPECIAL TERMINATION EVENT” MEANS THE
EARLIEST TO OCCUR OF (I) SUCH TIME AS THE INVESTOR HAS PURCHASED OFFERED
SECURITIES UPON EXERCISE(S) OF ITS SPECIAL PREEMPTIVE RIGHT WITH AN AGGREGATE
PURCHASE PRICE OF $5,000,000; (II) THE SECOND ANNIVERSARY OF THE DATE HEREOF;
AND (III) SUCH TIME AS THE INVESTOR AND/OR ITS AFFILIATES NO LONGER BENEFICIALLY
OWN, IN THE AGGREGATE, AT LEAST SEVENTY-FIVE PERCENT (75%) OF THE PURCHASED
SHARES (I.E., 2,142,857 SHARES OF COMMON STOCK) (ADJUSTED TO TAKE INTO ACCOUNT
ANY STOCK SPLITS, REVERSE STOCK SPLITS, STOCK DIVIDENDS, RECAPITALIZATIONS,
CONVERSIONS AND THE LIKE).

 

(9)                                  “SUBSEQUENT PLACEMENT” MEANS ANY ACTION TO
OFFER, SELL, GRANT ANY OPTION TO PURCHASE, OR OTHERWISE DISPOSE OF (OR ANNOUNCE
ANY OFFER, SALE, GRANT OR ANY OPTION TO PURCHASE OR OTHER DISPOSITION OF) ANY OF
THE EQUITY OR EQUITY EQUIVALENT SECURITIES OF THE COMPANY OR ITS SUBSIDIARIES,
INCLUDING WITHOUT LIMITATION ANY DEBT, PREFERRED STOCK OR OTHER INSTRUMENT OR
SECURITY THAT IS, AT ANY TIME DURING ITS LIFE AND UNDER ANY CIRCUMSTANCES,
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR SHARES OF COMMON STOCK OR
COMMON STOCK EQUIVALENTS.

 


(III)                               SO LONG AS EITHER THE REGULAR PREEMPTIVE
PERIOD AND/OR THE SPECIAL PREEMPTIVE PERIOD IS IN EFFECT, THE COMPANY WILL NOT,
DIRECTLY OR INDIRECTLY, EFFECT ANY SUBSEQUENT PLACEMENT UNLESS THE COMPANY SHALL
HAVE FIRST COMPLIED WITH THIS SECTION 4(L) IN ORDER TO ENABLE THE INVESTOR TO
EXERCISE THE REGULAR PREEMPTIVE RIGHT AND/OR SPECIAL PREEMPTIVE RIGHT, AS
APPLICABLE.


 

(1)                                  PRIOR TO MAKING ANY SUBSEQUENT PLACEMENT,
THE COMPANY SHALL DELIVER TO THE INVESTOR A WRITTEN NOTICE (THE “OFFER NOTICE”)
OF ANY PROPOSED OR INTENDED ISSUANCE OR SALE OR EXCHANGE (THE “OFFER”) OF THE
SECURITIES BEING OFFERED (THE “OFFERED SECURITIES”) IN SUCH SUBSEQUENT
PLACEMENT, WHICH OFFER NOTICE SHALL (W) IDENTIFY AND DESCRIBE THE OFFERED
SECURITIES, (X) DESCRIBE THE PRICE AND OTHER TERMS UPON WHICH THEY ARE TO BE
ISSUED, SOLD OR EXCHANGED, AND THE NUMBER OR AMOUNT OF THE OFFERED SECURITIES TO
BE ISSUED, SOLD OR EXCHANGED, (Y) IDENTIFY THE PERSONS OR ENTITIES (IF KNOWN) TO
WHICH OR

 

22

--------------------------------------------------------------------------------


 

WITH WHICH THE OFFERED SECURITIES ARE TO BE OFFERED, ISSUED, SOLD OR EXCHANGED
AND (Z) OFFER TO ISSUE AND SELL TO OR EXCHANGE WITH THE INVESTOR THE NUMBER OF
OFFERED SECURITIES WHICH IT IS ENTITLED TO PURCHASE UNDER THIS SECTION 4(L).

 

(2)                                  TO ACCEPT AN OFFER, IN WHOLE OR IN PART,
THE INVESTOR MUST DELIVER A WRITTEN NOTICE TO THE COMPANY PRIOR TO THE END OF
THE TENTH (10TH) BUSINESS DAY AFTER THE INVESTOR’S RECEIPT OF THE OFFER NOTICE
(THE “OFFER PERIOD”), SETTING FORTH THE PORTION OF SUCH OFFERED SECURITIES THAT
THE INVESTOR ELECTS TO PURCHASE (THE “NOTICE OF ACCEPTANCE”).  SUCH NOTICE SHALL
CONSTITUTE A NON-BINDING INDICATION OF INTEREST OF THE INVESTOR TO PURCHASE THE
AMOUNT OF OFFERED SECURITIES SO SPECIFIED (OR, IN THE CASE OF THE EXERCISE OF
THE REGULAR PREEMPTIVE RIGHT, A PROPORTIONATELY LESSER AMOUNT IF THE AMOUNT OF
OFFERED SECURITIES TO BE OFFERED IN SUCH OFFER IS SUBSEQUENTLY REDUCED) AT THE
PRICE (OR RANGE OF PRICES) AND OTHER TERMS SET FORTH IN THE COMPANY’S NOTICE. 
THE FAILURE TO RESPOND IN SUCH TEN (10) BUSINESS DAY PERIOD SHALL CONSTITUTE A
WAIVER OF PREEMPTIVE RIGHTS IN RESPECT OF SUCH OFFERING.  ANY NOTICE PROVIDED BY
THE COMPANY PURSUANT TO THIS SECTION 4(L), AND ANY INFORMATION PROVIDED TO THE
INVESTOR OTHERWISE IN CONNECTION WITH SUCH OFFER, SHALL BE SUBJECT TO THE TERMS
OF THE CONFIDENTIALITY AGREEMENT APPLICABLE TO “EVALUATION MATERIAL” THEREUNDER
UNTIL THE NINETIETH (90TH) DAY FOLLOWING THE CONSUMMATION OF ANY SUCH OFFER,
REGARDLESS OF ANY TERMINATION THEREOF.  NOTWITHSTANDING THE FOREGOING, IF THE
COMPANY DESIRES TO MODIFY OR AMEND THE TERMS AND CONDITIONS OF THE OFFER PRIOR
TO THE EXPIRATION OF THE OFFER PERIOD, THE COMPANY SHALL DELIVER TO THE INVESTOR
A NEW OFFER NOTICE AND THE OFFER PERIOD SHALL EXPIRE ON THE FIFTH (5TH) BUSINESS
DAY AFTER THE INVESTOR’S RECEIPT OF SUCH NEW OFFER NOTICE.

 

(3)                                  THE COMPANY SHALL HAVE FORTY-FIVE (45) DAYS
FROM THE EXPIRATION OF THE OFFER PERIOD ABOVE TO OFFER, ISSUE, SELL OR EXCHANGE
ALL OR ANY PART OF SUCH OFFERED SECURITIES AS TO WHICH A NOTICE OF ACCEPTANCE
HAS NOT BEEN GIVEN BY THE INVESTOR (THE “REFUSED SECURITIES”) PURSUANT TO A
DEFINITIVE AGREEMENT(S) (THE “SUBSEQUENT PLACEMENT AGREEMENT”), BUT ONLY UPON
TERMS AND CONDITIONS THAT ARE NOT MORE FAVORABLE TO THE ACQUIRING PERSON OR
PERSONS OR LESS FAVORABLE TO THE COMPANY THAN THOSE SET FORTH IN THE OFFER
NOTICE.

 

(4)                                  IF THE COMPANY SHALL PROPOSE TO SELL LESS
THAN ALL THE REFUSED SECURITIES (ANY SUCH SALE TO BE IN THE MANNER AND ON THE
TERMS SPECIFIED IN SECTION 4(L)(III)(3) ABOVE), THEN THE INVESTOR MAY, AT ITS
SOLE OPTION AND IN ITS SOLE DISCRETION, REDUCE THE NUMBER OR AMOUNT OF THE
OFFERED SECURITIES SPECIFIED IN ITS NOTICE OF ACCEPTANCE TO AN AMOUNT THAT SHALL
BE NOT LESS THAN THE NUMBER OR AMOUNT OF THE OFFERED SECURITIES THAT THE
INVESTOR ELECTED TO PURCHASE PURSUANT TO SECTION 4(L)(III)(2) ABOVE MULTIPLIED
BY A FRACTION, (I) THE NUMERATOR OF WHICH SHALL BE THE NUMBER OR AMOUNT OF
OFFERED SECURITIES THE COMPANY ACTUALLY PROPOSES TO ISSUE, SELL OR EXCHANGE
(INCLUDING OFFERED SECURITIES TO BE ISSUED OR SOLD TO THE INVESTOR PURSUANT TO
SECTION 4(L)(III)(3) ABOVE PRIOR TO SUCH REDUCTION) AND (II) THE DENOMINATOR OF
WHICH SHALL BE THE ORIGINAL AMOUNT OF THE OFFERED SECURITIES.  IF THE INVESTOR
SO ELECTS TO REDUCE THE NUMBER OR AMOUNT OF OFFERED SECURITIES SPECIFIED IN ITS
NOTICE OF ACCEPTANCE, THE COMPANY MAY NOT ISSUE, SELL OR EXCHANGE MORE THAN THE
REDUCED NUMBER OR AMOUNT OF THE OFFERED SECURITIES UNLESS AND UNTIL SUCH
SECURITIES HAVE AGAIN BEEN OFFERED TO THE INVESTOR IN ACCORDANCE WITH
SECTION 4(L)(III)(1) ABOVE.

 

23

--------------------------------------------------------------------------------


 

(5)                                  UPON THE CLOSING OF THE ISSUANCE, SALE OR
EXCHANGE OF ALL OR LESS THAN ALL OF THE REFUSED SECURITIES, THE INVESTOR SHALL
ACQUIRE FROM THE COMPANY, AND THE COMPANY SHALL ISSUE TO THE INVESTOR, THE
NUMBER OR AMOUNT OF OFFERED SECURITIES SPECIFIED IN THE NOTICES OF ACCEPTANCE,
AS REDUCED PURSUANT TO SECTION 4(L)(III)(4) ABOVE IF THE INVESTOR HAS SO
ELECTED, UPON THE TERMS AND CONDITIONS SPECIFIED IN THE OFFER.  THE PURCHASE BY
THE INVESTOR OF ANY OFFERED SECURITIES IS SUBJECT IN ALL CASES TO THE
PREPARATION, EXECUTION AND DELIVERY BY THE COMPANY AND THE INVESTOR OF A
PURCHASE AGREEMENT RELATING TO SUCH OFFERED SECURITIES REASONABLY SATISFACTORY
IN FORM AND SUBSTANCE TO THE INVESTOR AND ITS COUNSEL.

 

(6)                                  ANY OFFERED SECURITIES NOT ACQUIRED BY THE
INVESTOR OR OTHER PERSONS IN ACCORDANCE WITH SECTION 4(L)(III)(3) ABOVE MAY NOT
BE ISSUED, SOLD OR EXCHANGED UNTIL THEY ARE AGAIN OFFERED TO THE INVESTOR UNDER
THE PROCEDURES SPECIFIED IN THIS AGREEMENT.

 

(7)                                  THE COMPANY AND THE INVESTOR AGREE THAT IF
THE INVESTOR ELECTS TO PARTICIPATE IN THE OFFER, (X) NEITHER THE SUBSEQUENT
PLACEMENT AGREEMENT WITH RESPECT TO SUCH OFFER NOR ANY OTHER TRANSACTION
DOCUMENTS RELATED THERETO (COLLECTIVELY, THE “SUBSEQUENT PLACEMENT DOCUMENTS”)
SHALL INCLUDE ANY TERM OR PROVISIONS WHEREBY THE INVESTOR SHALL BE REQUIRED TO
AGREE TO ANY RESTRICTIONS IN TRADING AS TO ANY SECURITIES OF THE COMPANY OWNED
BY THE INVESTOR PRIOR TO SUCH SUBSEQUENT PLACEMENT, AND (Y) THE INVESTOR SHALL
BE ENTITLED TO REGISTRATION RIGHTS IN SUCH SUBSEQUENT PLACEMENT DOCUMENTS WHICH
ARE AT LEAST AS FAVORABLE TO THE INVESTOR AS THE REGISTRATION RIGHTS CONTAINED
IN THE REGISTRATION RIGHTS AGREEMENT.

 

(8)                                  NOTWITHSTANDING THE FOREGOING, THE RIGHTS
OF THE INVESTOR CONTAINED IN THIS SECTION 4(L) SHALL NOT APPLY TO THE ISSUANCE
OF:  (A) PURCHASED SHARES ISSUED PURSUANT TO THIS AGREEMENT; (B) SECURITIES
ISSUED TO EMPLOYEES, CONSULTANTS, OFFICERS AND DIRECTORS OF THE COMPANY,
PURSUANT TO EQUITY COMPENSATION PLANS APPROVED BY THE BOARD OF DIRECTORS OR
GRANTS OF OPTIONS OUTSIDE OF SUCH PLANS APPROVED BY THE BOARD OF DIRECTORS;
(C) SECURITIES ISSUED OR ISSUABLE PURSUANT TO ANY RIGHTS OR AGREEMENTS,
INCLUDING, WITHOUT LIMITATION, CONVERTIBLE SECURITIES, OPTIONS AND WARRANTS,
PROVIDED THAT EITHER (X) THE COMPANY SHALL HAVE COMPLIED WITH THE PURCHASE RIGHT
ESTABLISHED BY THIS SECTION WITH RESPECT TO THE INITIAL SALE OR GRANT BY THE
COMPANY OF SUCH RIGHTS OR AGREEMENTS, OR (Y) SUCH RIGHTS OR AGREEMENTS EXISTED
ON THE DATE HEREOF AND ARE DISCLOSED IN THIS AGREEMENT OR THE SCHEDULES HERETO
(IT BEING UNDERSTOOD THAT ANY MODIFICATION OR AMENDMENT TO ANY SUCH PRE-EXISTING
RIGHT OR AGREEMENT SUBSEQUENT TO THE DATE OF THIS AGREEMENT WITH THE EFFECT OF
INCREASING THE PERCENTAGE OF THE COMPANY’S FULLY-DILUTED SECURITIES UNDERLYING
SUCH RIGHTS AGREEMENT SHALL NOT BE INCLUDED IN THIS CLAUSE (C)(Y));
(D) SECURITIES ISSUED IN CONNECTION WITH ANY STOCK SPLIT, STOCK DIVIDEND,
SUBDIVISION, COMBINATION, RECLASSIFICATION, EXCHANGE, RECAPITALIZATION OR
SIMILAR TRANSACTIONS BY THE COMPANY; (E) ANY SECURITIES ISSUED AFTER THE DATE
HEREOF AS CONSIDERATION IN ANY ACQUISITION BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OF ANOTHER BUSINESS ENTITY (OR A DIVISION OR A MATERIAL PORTION OF
THE ASSETS THEREOF), WHETHER BY MERGER, ACQUISITION OF EQUITY, STOCK OR ASSETS,
CONSOLIDATION, REORGANIZATION OR OTHERWISE; (F) SECURITIES ISSUED IN CONNECTION
WITH SPONSORED RESEARCH, COLLABORATION, TECHNOLOGY LICENSE, DEVELOPMENT,
ORIGINAL EQUIPMENT MANUFACTURER, MARKETING, JOINT VENTURE INVESTMENT OR OTHER
SIMILAR

 

24

--------------------------------------------------------------------------------


 

AGREEMENTS, STRATEGIC ALLIANCES OR STRATEGIC TRANSACTIONS APPROVED BY THE BOARD
OF DIRECTORS; (G) CAPITAL STOCK ISSUED IN SATISFACTION OF INDEBTEDNESS OR OTHER
LIABILITY OR IN EXCHANGE FOR INDEBTEDNESS; AND/OR (H) ANY RIGHT, OPTION, OR
WARRANT TO ACQUIRE ANY SECURITY CONVERTIBLE INTO THE SECURITIES EXCLUDED FROM
THE RESTRICTIONS CONTAINED IN THIS SECTION 4(L) PURSUANT TO CLAUSES (A) THROUGH
(G) ABOVE.

 

(9)                                  THE COMPANY AND THE BOARD OF DIRECTORS
SHALL TAKE ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER INAPPLICABLE
ARTICLE THIRTEENTH AND ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION,
POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER
SIMILAR ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION
(OR SIMILAR CHARTER DOCUMENTS) OR OTHER AGREEMENTS OR THE LAWS OF ITS STATE OF
INCORPORATION (INCLUDING, WITHOUT LIMITATION, SECTION 203 OF THE DELAWARE
GENERAL CORPORATION LAW) THAT IS OR COULD BECOME APPLICABLE TO THE INVESTOR AS A
RESULT OF THE INVESTOR EXERCISING ITS RIGHTS UNDER THIS SECTION 4(L).

 

(10)                            ANY FAILURE TO EXERCISE EITHER THE REGULAR
PREEMPTIVE RIGHT AND/OR SPECIAL PREEMPTIVE RIGHT IN ANY ONE INSTANCE SHALL NOT
LIMIT OR AFFECT THE INVESTOR’S RIGHT TO EXERCISE EITHER OR BOTH OF SUCH RIGHTS
IN ANY OTHER INSTANCE, SUBJECT TO THE TERMS OF THIS SECTION 4(L).

 


(M)                               BOARD MATTERS.


 

(I)                                     (A)                              THE
COMPANY WILL PROMPTLY CAUSE ONE PERSON TO BE NOMINATED BY THE INVESTOR TO BE
ELECTED OR APPOINTED TO THE BOARD OF DIRECTORS (THE “BOARD REPRESENTATIVE”),
EFFECTIVE AS OF THE CLOSING.  THE ELECTION OR APPOINTMENT OF THE BOARD
REPRESENTATIVES WILL BE SUBJECT TO SATISFACTION OF THE “INDEPENDENT DIRECTOR”
REQUIREMENTS AS SUCH TERM IS DEFINED IN THE RULES AND REGULATIONS PROMULGATED BY
THE PRINCIPAL MARKET, AS WELL AS ALL LEGAL AND GOVERNANCE REQUIREMENTS REGARDING
SERVICE AS A DIRECTOR OF THE COMPANY.  AT OR PRIOR TO CLOSING, THE COMPANY SHALL
TAKE ALL CORPORATE AND OTHER ACTION NECESSARY TO CAUSE THE BOARD REPRESENTATIVE
TO BE ELECTED OR APPOINTED TO THE BOARD OF DIRECTORS EFFECTIVE AS OF CLOSING FOR
AN INITIAL TERM ENDING AT THE NEXT ANNUAL MEETING OF THE SHAREHOLDERS OF THE
COMPANY.  FROM AND AFTER THE EXPIRATION OF SUCH INITIAL TERM UNTIL THE
TERMINATION OF THE DESIGNATED PERIOD, THE COMPANY SHALL REDUCE THE SIZE OF THE
BOARD OF DIRECTORS TO SEVEN (7) AND SHALL NOT INCREASE THE SIZE OF THE BOARD OF
DIRECTORS TO MORE THAN SEVEN (7) DIRECTORS, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE INVESTOR.  AS OF THE CLOSING, THE INVESTOR HAS DESIGNATED DANIEL FRIEDBERG
AS THE BOARD REPRESENTATIVE, AND THE COMPANY ACKNOWLEDGES THAT, BASED UPON
INFORMATION REGARDING MR. FRIEDBERG PROVIDED TO THE COMPANY BY THE INVESTOR AS
OF THE DATE OF THIS AGREEMENT, MR. FRIEDBERG MEETS ALL THE LEGAL AND GOVERNANCE
REQUIREMENTS REGARDING SERVICE AS A DIRECTOR OF THE COMPANY, AS WELL AS THE
“INDEPENDENT DIRECTOR” REQUIREMENTS AS SUCH TERM IS DEFINED IN THE RULES AND
REGULATIONS PROMULGATED BY THE PRINCIPAL MARKET, AS OF SUCH DATE.

 

(B)                                ANY INDIVIDUAL OTHER THAN DANIEL FRIEDBERG
WHO IS SUBSEQUENTLY DESIGNATED BY THE INVESTOR AS BOARD REPRESENTATIVE PURSUANT
TO THIS SECTION 4(M) MUST BE REASONABLY ACCEPTABLE TO THE COMPANY AND SHALL BE
REQUIRED TO BE “INDEPENDENT” AS SUCH TERM IS DEFINED IN THE RULES AND
REGULATIONS PROMULGATED BY THE PRINCIPAL MARKET.  IF THE BOARD REPRESENTATIVE IS
NOT “INDEPENDENT”, THE BOARD REPRESENTATIVE SHALL NOT BE ENTITLED TO SERVE ON
THE BOARD OF DIRECTORS AND SHALL IMMEDIATELY RESIGN FROM THE BOARD OF DIRECTORS.

 

25

--------------------------------------------------------------------------------


 

(C)                                FOR SO LONG AS THE INVESTOR HAS THE RIGHT TO
DESIGNATE THE BOARD REPRESENTATIVE PURSUANT TO THIS SECTION 4(M), IF ANY PERSON
(EXCLUDING ANY RESIDENT OR OTHER LOCAL DIRECTOR REQUIRED TO BE APPOINTED TO THE
BOARD OF DIRECTORS OF ANY SUBSIDIARY PURSUANT TO APPLICABLE LAW) NOT EMPLOYED BY
THE COMPANY AND/OR ITS SUBSIDIARIES IS OR BECOMES A MEMBER OF THE BOARD OF
DIRECTORS OF ANY OF THE COMPANY’S SUBSIDIARIES (WHETHER A CURRENT SUBSIDIARY OR
HEREAFTER ACQUIRED), THE BOARD REPRESENTATIVE SHALL ALSO HAVE THE RIGHT TO
BECOME A MEMBER OF ANY SUCH SUBSIDIARY’S BOARD OF DIRECTORS AND THE COMPANY, AND
EACH SUCH SUBSIDIARY, SHALL CAUSE THE BOARD REPRESENTATIVE TO BE ELECTED AS A
DIRECTOR OF EACH SUCH SUBSIDIARY, BUT IN NO EVENT SHALL THE SIZE OF ANY
SUBSIDIARY’S BOARD OF DIRECTORS EXCEED SEVEN (7).

 


(II)                                  THE INVESTOR SHALL CONTINUE TO HAVE THE
RIGHT TO DESIGNATE OR NOMINATE (AS APPLICABLE) A BOARD REPRESENTATIVE DURING THE
DESIGNATED PERIOD.  FOLLOWING THE TERMINATION OF THE DESIGNATED PERIOD, THE
COMPANY SHALL HAVE NO OBLIGATION TO CAUSE ANY NOMINEES PRESENTED TO THE
SHAREHOLDERS OF THE COMPANY FOR ELECTION OF THE BOARD OF DIRECTORS TO INCLUDE
ANY NOMINEE OF THE INVESTOR.


 


(III)                               DURING THE DESIGNATED PERIOD, AND SUBJECT AT
ALL TIMES TO THE LAST SENTENCE OF SECTION 4(M)(I)(A), THE COMPANY SHALL TAKE
SUCH ACTION AS IS REQUIRED UNDER APPLICABLE LAW, THE RULES AND REGULATIONS IN
EFFECT AT SUCH TIME OF THE PRINCIPAL MARKET OR SUCH OTHER MARKET ON WHICH THE
COMMON STOCK IS THEN LISTED OR QUOTED, THE COMPANY’S CERTIFICATE OF
INCORPORATION AND ITS BYLAWS TO INCLUDE ON THE BOARD OF DIRECTORS OR IN THE
SLATE OF NOMINEES RECOMMENDED BY THE BOARD OF DIRECTORS, SUCH PERSON NOMINATED
BY THE INVESTOR PURSUANT TO SECTION 4(M)(I) AND/OR (II).  THE COMPANY SHALL USE
ITS COMMERCIALLY REASONABLE EFFORTS TO HAVE THE BOARD REPRESENTATIVE ELECTED AS
A DIRECTOR OF THE COMPANY AND THE COMPANY SHALL SOLICIT PROXIES FOR SUCH PERSON
TO THE SAME EXTENT AS IT DOES FOR ANY OF ITS OTHER NOMINEES TO THE BOARD OF
DIRECTORS.  DURING THE DESIGNATED PERIOD, AND SUBJECT AT ALL TIMES TO THE LAST
SENTENCE OF SECTION 4(M)(I)(A), IF A VACANCY IS CREATED AT ANY TIME BY THE
DEATH, DISABILITY, RETIREMENT, RESIGNATION OR REMOVAL OF THE BOARD
REPRESENTATIVE, THE INVESTOR MAY DESIGNATE OR NOMINATE, AS APPLICABLE, ANOTHER
INDIVIDUAL TO BE ELECTED TO FILL THE VACANCY CREATED THEREBY, AND THE COMPANY
HEREBY AGREES TO TAKE, AT ANY TIME AND FROM TIME TO TIME, ALL ACTIONS NECESSARY
TO ACCOMPLISH THE SAME.


 


(IV)                              ALL OBLIGATIONS OF THE COMPANY PURSUANT TO
THIS SECTION 4(M) SHALL TERMINATE, AND, UPON REQUEST BY THE BOARD OF DIRECTORS,
THE INVESTOR SHALL CAUSE THE BOARD REPRESENTATIVE TO RESIGN PROMPTLY FROM THE
BOARD OF DIRECTORS, IN EACH CASE UPON THE TERMINATION OF THE DESIGNATED PERIOD. 
ANY VACANCY CREATED BY SUCH RESIGNATION MAY BE FILLED BY THE BOARD OF DIRECTORS
OR THE SHAREHOLDERS OF THE COMPANY IN ACCORDANCE WITH THE COMPANY’S ARTICLES OF
INCORPORATION, THE BYLAWS AND APPLICABLE LAW.  THE COMPANY MAY IMPLEMENT THIS
PROVISION BY REQUIRING THE EXECUTION AND DELIVERY OF A RESIGNATION LETTER BY THE
BOARD REPRESENTATIVE SUBJECT TO TERMINATION OF DESIGNATION OR NOMINATION RIGHTS.


 


(V)                                 THE BOARD REPRESENTATIVE SHALL BE ENTITLED
TO SERVE ON EACH COMMITTEE OF THE BOARD OF DIRECTORS (EXCEPT AS PROHIBITED BY
APPLICABLE LAW OR ANY RULE OR REGULATION PROMULGATED BY THE PRINCIPAL MARKET). 
IN THE EVENT THE BOARD REPRESENTATIVE IS NOT A MEMBER OF A COMMITTEE OF THE
BOARD OF DIRECTORS, THE BOARD REPRESENTATIVE SHALL HAVE THE RIGHT TO ATTEND AND
OBSERVE (BUT NOT VOTE AT) EACH MEETING OF SUCH COMMITTEE AND TO RECEIVE FROM THE
COMPANY COPIES OF ALL NOTICES, INFORMATION AND OTHER MATERIAL PROVIDED TO
MEMBERS OF SUCH COMMITTEE


 


26

--------------------------------------------------------------------------------


 


(EXCEPT AS PROHIBITED BY APPLICABLE LAW AND THE RULES AND REGULATIONS
PROMULGATED BY THE PRINCIPAL MARKET).


 


(VI)          THE BOARD REPRESENTATIVE SHALL BE ENTITLED TO THE SAME
COMPENSATION, IF ANY, THE SAME INDEMNIFICATION AND THE SAME DIRECTOR AND OFFICER
INSURANCE IN CONNECTION WITH HIS OR HER ROLE AS A DIRECTOR AS THE OTHER MEMBERS
OF THE BOARD OF DIRECTORS, AND THE BOARD REPRESENTATIVE SHALL BE ENTITLED TO
REIMBURSEMENT FOR DOCUMENTED, REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN
ATTENDING MEETINGS OF THE BOARD OF DIRECTORS OR ANY COMMITTEES THEREOF, TO THE
SAME EXTENT AS THE OTHER MEMBERS OF THE BOARD OF DIRECTORS.  THE COMPANY AGREES
THAT SUCH INDEMNIFICATION ARRANGEMENTS WILL BE THE PRIMARY SOURCE OF
INDEMNIFICATION AND ADVANCEMENT OF EXPENSES IN CONNECTION WITH THE MATTERS
COVERED THEREBY AND PAYMENT THEREON WILL BE MADE BEFORE, OFFSET AND REDUCE ANY
OTHER INSURANCE, INDEMNITY OR EXPENSE ADVANCEMENT TO WHICH THE BOARD
REPRESENTATIVE MAY BE ENTITLED OR WHICH IS ACTUALLY PAID IN CONNECTION WITH SUCH
MATTERS, INCLUDING AS AN EMPLOYEE OF THE INVESTOR OR ANY OF ITS AFFILIATES.  THE
COVENANTS IN THIS SECTION 4(M)(VI) SHALL SURVIVE THE DESIGNATED PERIOD AND ANY
TERMINATION OF OBLIGATIONS UNDER SECTION 8(J).


 


(VII)         THE COMPANY SHALL NOTIFY THE BOARD REPRESENTATIVE OF ALL REGULAR
AND SPECIAL MEETINGS OF THE BOARD OF DIRECTORS AND SHALL NOTIFY THE BOARD
REPRESENTATIVE OF ALL REGULAR AND SPECIAL MEETINGS OF ANY COMMITTEE OF THE BOARD
OF DIRECTORS OF WHICH THE BOARD REPRESENTATIVE IS A MEMBER.  THE COMPANY SHALL
PROVIDE THE BOARD REPRESENTATIVE WITH COPIES OF ALL NOTICES, MINUTES, CONSENTS
AND OTHER MATERIALS PROVIDED TO ALL OTHER MEMBERS OF THE BOARD OF DIRECTORS
CONCURRENTLY WITH THE PROVISION OF SUCH MATERIALS TO THE OTHER MEMBERS OF THE
BOARD OF DIRECTORS.  THE BOARD REPRESENTATIVE AND THE OBSERVER WILL BE PERMITTED
TO SHARE INFORMATION RECEIVED FROM THE COMPANY WITH OFFICERS, DIRECTORS,
MEMBERS, EMPLOYEES AND REPRESENTATIVES OF THE INVESTOR AND ITS AFFILIATES
(WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL EXCLUDE INVESTOR’S PORTFOLIO
COMPANIES) AND THE INVESTOR AND SUCH AFFILIATES MAY USE SUCH INFORMATION FOR
INTERNAL PURPOSES; PROVIDED, THAT THE INVESTOR MAINTAINS REASONABLE PROCEDURES
DESIGNED TO PREVENT SUCH INFORMATION FROM BEING USED IN CONNECTION WITH THE
PURCHASE OR SALE OF SECURITIES OF THE COMPANY IN VIOLATION OF APPLICABLE
SECURITIES LAWS AND THAT SUCH INFORMATION IS NOT USED TO COMPETE WITH THE
COMPANY; PROVIDED, FURTHER, THAT THE BOARD REPRESENTATIVE, THE OBSERVER, THE
INVESTOR, ITS AFFILIATES AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
MEMBERS, EMPLOYEES AND REPRESENTATIVES SHALL KEEP ALL SUCH INFORMATION
CONFIDENTIAL AND NOT DISCLOSE ANY SUCH INFORMATION IN ANY MANNER WHATSOEVER
EXCEPT AS PERMITTED UNDER THE CONFIDENTIALITY AGREEMENT.


 

(n)           Observer Rights.  In addition to the rights of the Investor under
Section 4(m), during the Designated Period, the Investor may designate one
additional Person to attend meetings of the Board of Directors, the board of
directors of any Subsidiary and each committee of any of the foregoing as an
observer (“Observer”).  Following the termination of the Designated Period, the
Company shall have no obligation to permit any Person designated by the Investor
to attend meetings of the Board of Directors, the board of directors of any
Subsidiary and any committee of any of the foregoing or otherwise receive any
information under this Section 4(n).  The Observer shall be entitled to receive
notice of and have the right to attend any and all meetings of the Board of
Directors, the board of directors of any Subsidiary and each committee of any of
the foregoing in an observer capacity; provided, however, that the Observer
shall not have the right to attend any meeting of (x) the board of directors of
any Subsidiary or (y) any committee of the Board of Directors or the board of
directors of any Subsidiary, in either

 

27

--------------------------------------------------------------------------------


 

case (x) and/or (y), at which the Board Representative is present.  The Company
shall provide the Observer with copies of all notices, minutes, consents and
other material in connection therewith at the same time as such materials are
distributed to members of the Board of Directors, the board of directors of any
Subsidiary and each committee of any of the foregoing; provided, that (i) the
Investor shall cause the Observer to agree to, and shall be responsible for the
Observer’s failure to, hold in confidence and trust and to act in a fiduciary
manner with respect to all information provided to such Observer pursuant hereto
and (ii) the Company, the Board of Directors, the board of directors of any
Subsidiary and each committee of any of the foregoing shall have the right to
withhold any information and to exclude the Observer from any meeting or portion
thereof (A) if doing so is, in the opinion of counsel to the Company, advisable
or necessary to protect the attorney-client privilege between the Company and
counsel or (B) if the Board of Directors, the board of directors of any
Subsidiary or any committee of any of the foregoing determines in good faith,
after consultation with counsel, that fiduciary requirements under applicable
Law would make attendance by such Observer not advisable.  The Company may
require the Board Observer to enter into a confidentiality agreement, in a form
reasonably satisfactory to the Company and the Investor, as may be reasonably
necessary to preserve the confidentiality of any information provided to the
Board Observer in connection with the observation rights granted hereunder.  The
Observer shall have no right to vote on any matters presented to the Board of
Directors, the board of directors of any Subsidiary or any committee of any of
the foregoing.  All obligations of the Company pursuant to this Section 4(n)
shall terminate upon the Investor ceasing to have the right to designate an
Observer pursuant to this Section 4(n).  The Observer shall be entitled to
reimbursement for documented, reasonable out-of-pocket expenses incurred in
attending meetings of the Board of Directors, the board of directors of any
Subsidiary and each committee of any of the foregoing, to the same extent as
members of such boards or committees consistent with the Company’s past
reimbursement practice for board or committee members.

 

(o)           Standstill.  The Investor hereby agrees that during the Designated
Period, unless specifically invited in writing by the Company, neither the
Investor nor any entity or person which is controlled (as defined in Rule 12b-2
under the 1934 Act) directly or indirectly by the Investor (but specifically
excluding, for the avoidance of doubt, any of the Investor’s portfolio companies
in which the Investor holds less than 25% of the outstanding voting securities
and where the Investor does not have representatives constituting a majority of
the board of directors thereof) (each, a “Investor Controlled Entity”), will in
any manner, directly or indirectly (including by directing or causing any other
Person that is not the Investor or a Investor Controlled Entity):

 


(I)            EFFECT OR SEEK, OFFER OR PROPOSE (WHETHER PUBLICLY OR OTHERWISE)
TO EFFECT, OR ANNOUNCE ANY INTENTION TO EFFECT OR CAUSE OR PARTICIPATE IN OR IN
ANY WAY ASSIST, FACILITATE OR ENCOURAGE ANY OTHER PERSON TO EFFECT OR SEEK,
OFFER OR PROPOSE (WHETHER PUBLICLY OR OTHERWISE) TO EFFECT OR PARTICIPATE IN,
(A) ANY ACQUISITION OF ANY ASSETS, INDEBTEDNESS OR BUSINESSES OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR ANY AFFILIATES CONTROLLED BY THE COMPANY (“COMPANY
CONTROLLED AFFILIATES”), (B) ANY TENDER OR EXCHANGE OFFER, MERGER OR OTHER
BUSINESS COMBINATION INVOLVING THE COMPANY, ANY OF THE SUBSIDIARIES OR COMPANY
CONTROLLED AFFILIATES OR ASSETS OF THE COMPANY OR THE SUBSIDIARIES OR COMPANY
CONTROLLED AFFILIATES CONSTITUTING A SIGNIFICANT PORTION OF THE CONSOLIDATED
ASSETS OF THE COMPANY AND ITS SUBSIDIARIES, (C) ANY RECAPITALIZATION,
RESTRUCTURING, LIQUIDATION, DISSOLUTION OR OTHER EXTRAORDINARY TRANSACTION WITH
RESPECT TO THE

 

28

--------------------------------------------------------------------------------


 


COMPANY OR ANY OF ITS SUBSIDIARIES OR COMPANY CONTROLLED AFFILIATES, OR (D) ANY
“SOLICITATION” OF “PROXIES” (AS SUCH TERMS ARE USED IN THE PROXY RULES OF THE
SEC) OR CONSENTS TO VOTE ANY VOTING SECURITIES OF THE COMPANY OR ANY OF ITS
COMPANY CONTROLLED AFFILIATES;


 


(II)           FORM, JOIN OR IN ANY WAY PARTICIPATE IN A “GROUP” (AS DEFINED
UNDER THE 1934 ACT) WITH THIRD PARTIES WITH RESPECT TO ANY OF THE MATTERS
DESCRIBED IN THIS SECTION 4(O) OR OTHERWISE ACT IN CONCERT WITH THIRD PARTIES IN
RESPECT OF ANY OF THE MATTERS DESCRIBED IN THIS SECTION 4(O);


 


(III)          SEEK THE REMOVAL OF ANY DIRECTORS FROM THE BOARD OF DIRECTORS OR
A CHANGE IN THE SIZE OR COMPOSITION OF THE BOARD OF DIRECTORS (IT BEING
UNDERSTOOD THAT THE FOREGOING SHALL NOT PROHIBIT THE INVESTOR OR ANY SUBSEQUENT
HOLDER OF PURCHASED SHARES FROM VOTING ANY SECURITIES OF THE COMPANY IN ANY
MANNER NOT OTHERWISE PROHIBITED BY THIS SECTION 4(O));


 


(IV)          EFFECT OR SEEK, OFFER OR PROPOSE (WHETHER PUBLICLY OR OTHERWISE)
TO EFFECT, OR ANNOUNCE ANY INTENTION TO EFFECT OR CAUSE OR PARTICIPATE IN OR IN
ANY WAY ASSIST, FACILITATE OR ENCOURAGE ANY OTHER PERSON TO EFFECT OR SEEK,
OFFER OR PROPOSE (WHETHER PUBLICLY OR OTHERWISE) TO EFFECT OR PARTICIPATE IN,
ANY ACQUISITION OF ANY SECURITIES (OR BENEFICIAL OWNERSHIP THEREOF) OR RIGHTS OR
OPTIONS TO ACQUIRE ANY SECURITIES (OR BENEFICIAL OWNERSHIP THEREOF) OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR COMPANY CONTROLLED AFFILIATES IF, AFTER
GIVING EFFECT TO ANY SUCH ACQUISITION, THE INVESTOR AND/OR ANY INVESTOR
CONTROLLED ENTITY, EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD BENEFICIALLY
OWN MORE THAN (A) UNTIL THE SECOND ANNIVERSARY OF THE DATE HEREOF, NINETEEN AND
NINE-TENTHS PERCENT (19.9%) OF THE COMMON STOCK (CALCULATED ON A FULLY-DILUTED
BASIS, BUT EXCLUDING FROM ANY SUCH CALCULATION ANY SECURITIES ISSUED TO THE
INVESTOR AS A RESULT OF ITS EXERCISE OF ITS SPECIAL PREEMPTIVE RIGHTS, UNDER
SECTION 4(L)), OR (B) AFTER SUCH SECOND ANNIVERSARY, TWENTY-THREE PERCENT
(23.0%) OF THE COMMON STOCK (CALCULATED ON A FULLY-DILUTED BASIS);


 


(V)           TAKE ANY ACTION WHICH WOULD OR WOULD REASONABLY BE EXPECTED TO
FORCE THE COMPANY TO MAKE A PUBLIC ANNOUNCEMENT REGARDING ANY OF THE TYPES OF
MATTERS SET FORTH IN CLAUSES (I) AND/OR (IV) ABOVE; OR


 


(VI)          ENTER INTO ANY DISCUSSIONS OR ARRANGEMENTS WITH ANY THIRD PARTY
WITH RESPECT TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT RESTRICT THE ABILITY OF THE BOARD REPRESENTATIVE FROM EXERCISING HIS
FIDUCIARY DUTIES.


 

Notwithstanding the foregoing, if (x) the Board of Directors decides, in its
sole discretion, to engage in a process that solicits third parties to determine
their interest in a potential transaction (a “Sale Process”) that is intended
to, or would reasonably be expected to, give rise to a Triggering Event, the
Company shall invite the Investor to participate in such Sale Process on the
terms and conditions generally made available to the other participants in such
Sale Process or (y) a Triggering Event shall occur without the Company
conducting such a Sale Process (either within a reasonable time period before or
at any time after such Triggering Event), nothing in this Section 4(o) shall
prohibit the Investor from submitting a proposal to the Board of Directors which
competes with the Triggering Event (provided that nothing in this clause (y)
shall entitle the Investor to any preferential treatment, compared to other
parties).  Nothing contained in this Section 4(o) shall require the Board of
Directors to engage in a Sale

 

29

--------------------------------------------------------------------------------


 

Process either before or after a Triggering Event.  At the discretion of the
Board of Directors, for the avoidance of doubt, for so long as (and only for so
long as) the Investor is participating in such a process or is submitting a
competing proposal, the Board of Directors may require that the Board
Representative resign and/or that the Observer rights in Section 4(n) be
suspended (provided that, thereafter, (1) the Investor’s right to nominate a
Board Observer under Section 4(m) shall be reinstated and the Company shall
reappoint a Board Observer to the Board of Directors as soon as reasonably
possible and (2) the Observer rights in Section 4(n) shall be reinstated).  For
purposes of this Agreement, (i) a “Triggering Event” shall mean (A) the
recommendation by the Board of Directors that stockholders tender their shares
of Common Stock into a tender offer conducted by any party other than the
Company or one of its Subsidiaries, which, if consummated, would result in a
Change of Control, (B) the public disclosure that securities representing
33-1/3% or more of the voting power of the Company’s voting equity securities
have been acquired, with the approval of the Board of Directors, by any Person
(including any group of Persons acting in concert) other than the Investor and
its Affiliates or (C) the Company publicly announces that it has entered into a
definitive agreement providing for a merger, consolidation, share exchange,
business combination, recapitalization, restructuring, liquidation, dissolution
or other extraordinary transaction, in each case involving a Change of Control
or any purchase of substantially all of the assets or business of the Company
and its Subsidiaries, taken as a whole, in each case conducted by any Person
(including any group of Persons acting in concert) other than the Investor and
its Affiliates, and (ii) “Change of Control” means the consummation of any
transaction or series of related transactions, the result of which is that the
stockholders of the Company as a group immediately prior thereto will have
beneficial ownership of less than 50.1% of the equity securities of the
surviving entity in such transaction immediately thereafter.

 

Furthermore, notwithstanding the foregoing, the provisions of this Section 4(o)
shall terminate in the event of (x) the filing by the Company of a voluntary
petition in bankruptcy; (y) the entry of an order of relief in any bankruptcy or
insolvency proceeding in respect of the Company or the entry of an order that
the Company is a bankrupt or insolvent; or (z) any involuntary proceeding
seeking liquidation, reorganization or other relief against the Company under
any bankruptcy, insolvency or other similar law now or hereafter in effect that
has not been dismissed sixty (60) days after the commencement thereof.

 

The Investor also agrees during such period not to request that the Company
amend or waive any provision of this Section 4(o) (including this sentence).

 

(p)           Legends.  The Investor agrees that the Company shall affix the
following legend to the certificate(s) delivered to the Investor at Closing:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM,

 

30

--------------------------------------------------------------------------------


 

THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Purchased Shares upon which
it is stamped, unless otherwise required by state securities Laws, if (i) such
Purchased Shares are registered for resale under the 1933 Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Purchased Shares may be
made without registration under the applicable requirements of the 1933 Act, or
(iii) such holder provides the Company with reasonable assurance that the
Purchased Shares can be sold, assigned or transferred pursuant to Rule
144(b)(1)(i).

 

(q)           Transfer Taxes.  Any stock transfer, stamp, registration or other
similar taxes or fees payable as a direct result of the sale and transfer of the
Purchased Shares to the Investor hereunder shall be paid by the Company.  The
party required by applicable Law to file tax returns required in connection with
such taxes and fees shall file such tax returns.  Each party hereto shall use
its commercially reasonable efforts to minimize such taxes and fees and to
cooperate in the preparation, execution and filing of all tax returns and other
documents required in connection with such taxes and fees.

 

(r)            Form W-9.  At the Closing, the Investor shall deliver to the
Company two duly completed and executed copies of Internal Revenue Service Form
W-9.

 

(s)           No Short Sales, Etc. in Violation of the 1933 Act.  Except in
compliance with the 1933 Act and any applicable interpretations of the SEC
promulgated thereunder (including Interpretation A.65 of the SEC’s July 1997
Manual of Publicly Available Interpretations) the Investor will not effect any
“short” sales with respect to the Purchased Shares or enter into any swap or any
other agreement, transaction or series of transactions that hedges or transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of the Purchased Shares, whether any such transaction, swap or series
of transactions is to be settled by delivery of securities, in cash or
otherwise.

 


5.             INVESTOR CLOSING DELIVERABLES.


 

The obligation of the Company hereunder to issue and sell the Purchased Shares
to the Investor at the Closing is subject to the receipt at or before, or
accuracy at, the Closing, as the case may be, of each of the following;
provided, that these deliverables are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion by providing the
Investor with prior written notice thereof:

 

31

--------------------------------------------------------------------------------


 


(I)            THE INVESTOR SHALL HAVE DELIVERED TO THE COMPANY DULY EXECUTED
VERSIONS OF EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.


 


(II)           THE INVESTOR SHALL HAVE DELIVERED TO THE COMPANY THE PURCHASE
PRICE FOR THE PURCHASED SHARES BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
PURSUANT TO THE WIRE INSTRUCTIONS PROVIDED BY THE COMPANY.


 


(III)          THE REPRESENTATIONS AND WARRANTIES OF THE INVESTOR SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, WHICH
SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE CLOSING DATE (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE, WHICH SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, WHICH
SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF SUCH SPECIFIED DATE).  THE
COMPANY SHALL HAVE RECEIVED A CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE
OFFICER OF THE INVESTOR, DATED AS OF THE CLOSING DATE, TO THE FOREGOING EFFECT
AND AS TO SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY THE INVESTOR IN
THE FORM ATTACHED HERETO AS EXHIBIT B.


 


(IV)          THE INVESTOR SHALL HAVE OBTAINED ALL GOVERNMENTAL, REGULATORY OR
THIRD PARTY CONSENTS AND APPROVALS, IF ANY, NECESSARY FOR THE PURCHASE OF THE
PURCHASED SHARES.


 


(V)           THE INVESTOR SHALL HAVE DELIVERED TO THE COMPANY AN
INDEMNIFICATION AGREEMENT IN THE FORM OF EXHIBIT C, DULY EXECUTED BY THE BOARD
REPRESENTATIVE, WHICH INDEMNIFICATION AGREEMENT SHALL BECOME EFFECTIVE UPON THE
BOARD REPRESENTATIVE BECOMING A MEMBER OF THE BOARD OF DIRECTORS.


 


(VI)          THE INVESTOR SHALL HAVE DELIVERED TO THE COMPANY SUCH OTHER
DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS THE
COMPANY OR ITS COUNSEL MAY REASONABLY REQUEST.


 


6.             COMPANY CLOSING DELIVERABLES.


 

The obligation of the Investor hereunder to purchase the Purchased Shares at the
Closing is subject to the receipt at or before, or accuracy at, the Closing, as
the case may be, of each of the following; provided that these deliverables are
for the Investor’s sole benefit and may be waived by the Investor at any time in
its sole discretion by providing the Company with prior written notice thereof:

 


(I)            THE COMPANY SHALL HAVE DELIVERED TO THE INVESTOR (A) DULY
EXECUTED VERSIONS OF EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY
AND (B) THE PURCHASED SHARES BEING PURCHASED BY THE INVESTOR AT THE CLOSING
PURSUANT TO THIS AGREEMENT.


 


(II)           THE INVESTOR SHALL HAVE RECEIVED THE OPINION OF (I) LATHAM &
WATKINS LLP, THE COMPANY’S OUTSIDE COUNSEL, AND (II) THE COMPANY’S GENERAL
COUNSEL, EACH DATED AS OF THE CLOSING DATE, IN A FORM REASONABLY ACCEPTABLE TO
THE INVESTOR AND ITS COUNSEL.


 


(III)          THE PURCHASED SHARES SHALL HAVE BEEN APPROVED FOR LISTING ON THE
PRINCIPAL MARKET.

 

32

--------------------------------------------------------------------------------


 


(IV)          THE COMPANY SHALL HAVE DELIVERED TO THE INVESTOR A CERTIFICATE
EVIDENCING THE FORMATION AND GOOD STANDING OF THE COMPANY AND EACH OF ITS
SIGNIFICANT SUBSIDIARIES IN EACH SUCH ENTITY’S JURISDICTION OF FORMATION ISSUED
BY THE SECRETARY OF STATE (OR EQUIVALENT) OF SUCH JURISDICTION OF FORMATION AS
OF A DATE WITHIN TEN (10) DAYS OF THE CLOSING DATE.


 


(V)           THE COMPANY SHALL HAVE DELIVERED TO THE INVESTOR A CERTIFICATE
EVIDENCING THE COMPANY’S QUALIFICATION AS A FOREIGN CORPORATION AND GOOD
STANDING ISSUED BY THE SECRETARY OF STATE (OR COMPARABLE OFFICE) OF EACH
JURISDICTION IN WHICH THE COMPANY CONDUCTS BUSINESS AND IS REQUIRED TO SO
QUALIFY, AS OF A DATE WITHIN TEN (10)  DAYS OF THE CLOSING DATE.


 


(VI)          THE COMPANY SHALL HAVE DELIVERED TO THE INVESTOR A CERTIFIED COPY
OF THE CERTIFICATE OF INCORPORATION AS CERTIFIED BY THE SECRETARY OF STATE OF
THE STATE OF DELAWARE WITHIN TEN (10) DAYS OF THE CLOSING DATE.


 


(VII)         THE COMPANY SHALL HAVE DELIVERED TO THE INVESTOR A CERTIFICATE,
EXECUTED BY THE SECRETARY OF THE COMPANY AND DATED AS OF THE CLOSING DATE, AS TO
(A) THE RESOLUTIONS CONSISTENT WITH SECTION 3(B) AS ADOPTED BY THE BOARD OF
DIRECTORS, IN A FORM REASONABLY ACCEPTABLE TO THE INVESTOR, (B) THE CERTIFICATE
OF INCORPORATION AND (C) THE BYLAWS, EACH AS IN EFFECT AT THE CLOSING, IN THE
FORM ATTACHED HERETO AS EXHIBIT D.


 


(VIII)        THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, WHICH
SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE CLOSING DATE (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE, WHICH SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, WHICH
SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF SUCH SPECIFIED DATE).  THE
INVESTOR SHALL HAVE RECEIVED A CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY, DATED AS OF THE CLOSING DATE, TO THE FOREGOING EFFECT
AND AS TO SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY THE INVESTOR IN
THE FORM ATTACHED HERETO AS EXHIBIT E.


 


(IX)           THE COMPANY SHALL HAVE DELIVERED TO THE INVESTOR A LETTER FROM
THE COMPANY’S TRANSFER AGENT CERTIFYING THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING AS OF A DATE WITHIN FIVE (5) DAYS OF THE CLOSING DATE.


 


(X)            THE COMMON STOCK (A) SHALL BE DESIGNATED FOR QUOTATION OR LISTED
ON THE PRINCIPAL MARKET AND (B) SHALL NOT HAVE BEEN SUSPENDED, AS OF THE CLOSING
DATE, BY THE SEC OR THE PRINCIPAL MARKET FROM TRADING ON THE PRINCIPAL MARKET
NOR SHALL SUSPENSION BY THE SEC OR THE PRINCIPAL MARKET HAVE BEEN THREATENED, AS
OF THE CLOSING DATE, EITHER (X) IN WRITING BY THE SEC OR THE PRINCIPAL MARKET OR
(Y) BY FALLING BELOW THE MINIMUM LISTING MAINTENANCE REQUIREMENTS OF THE
PRINCIPAL MARKET.


 


(XI)           THE COMPANY SHALL HAVE OBTAINED ALL GOVERNMENTAL, REGULATORY OR
THIRD PARTY CONSENTS AND APPROVALS, IF ANY, NECESSARY FOR THE SALE OF THE
PURCHASED SHARES.


 


(XII)          THE BOARD OF DIRECTORS SHALL HAVE TAKEN ALL ACTIONS NECESSARY AND
APPROPRIATE TO CAUSE THE BOARD REPRESENTATIVE TO BE APPOINTED TO THE BOARD OF
DIRECTORS AND TO

 

33

--------------------------------------------------------------------------------


 


EACH COMMITTEE OF THE BOARD OF DIRECTORS, AND THE BOARD REPRESENTATIVE SHALL
HAVE BEEN SO ELECTED AND APPOINTED CONCURRENTLY WITH THE CLOSING.


 


(XIII)         THE COMPANY SHALL HAVE DELIVERED AN INDEMNIFICATION AGREEMENT IN
THE FORM OF EXHIBIT C, DULY EXECUTED BY THE COMPANY, WHICH INDEMNIFICATION
AGREEMENT SHALL BECOME EFFECTIVE UPON THE BOARD REPRESENTATIVE BECOMING A MEMBER
OF THE BOARD OF DIRECTORS.


 


(XIV)        THE COMPANY SHALL HAVE DELIVERED TO THE INVESTOR SUCH OTHER
DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS THE
INVESTOR OR ITS COUNSEL MAY REASONABLY REQUEST.


 


7.             TERMINATION.


 

(a)           Termination.  This Agreement may be terminated prior to the
Closing by mutual written agreement of the Company and the Investor.

 

(b)           Effects of Termination.  In the event of any termination of this
Agreement as provided in Section 7(a), this Agreement (other than this Section
7(b) and Section 8, which shall remain in full force and effect) shall forthwith
become wholly void and of no further force and effect; provided, that nothing
herein shall relieve any party from liability for intentional breach of this
Agreement or fraud.

 


8.             MISCELLANEOUS.


 


(A)           DEFINITIONS.


 

“8-K Filing” has the meaning set forth in Section 4(i).

 

“1933 Act” has the meaning set forth in the preamble.

 

“1934 Act” has the meaning set forth in Section 3.

 

“Affiliate” means any Person controlling, controlled by or under common control
with any other Person.  For purposes of this definition, “control” (including
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of securities,
partnership or other ownership interests, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Article Thirteenth” means Article Thirteenth of the Certificate of
Incorporation.

 

“Benefit Plan” means any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA, any employee pension benefit plan within the meaning of
Section 3(2) of ERISA and any bonus, incentive, deferred compensation, vacation,
stock purchase, stock option, severance, employment, change of control,
consulting or fringe benefit plan, program, agreement or policy.

 

34

--------------------------------------------------------------------------------


 

“Board of Directors” has the meaning set forth in Section 3(b).

 

“Board Representative” has the meaning set forth in Section 4(m)(i)(A).

 

“Business Day” has the meaning set forth in Section 4(d)(i).

 

“Bylaws” has the meaning set forth in Section 3(p).

 

“Certificate of Incorporation” has the meaning set forth in Section 3(p).

 

“Change of Control” has the meaning set forth in Section 4(o).

 

“Closing” has the meaning set forth in Section 1(b).

 

“Closing Date” has the meaning set forth in Section 1(b).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in the preamble.

 

“Common Stock Equivalents” has the meaning set forth in Section 4(l).

 

“Company” has the meaning set forth in the preamble.

 

“Company Controlled Affiliates” has the meaning set forth in Section 4(o)(i).

 

“Confidentiality Agreement” shall mean that certain Confidentiality Agreement by
and among the Investor and its management company, Sagard Capital Partners
Management Corporation, and the Company, dated as of October 6, 2009.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

“Convertible Securities” has the meaning set forth in Section 4(l).

 

“Designated Period” means the period from and after the Closing Date until the
first Business Day on which the Investor (and/or its Affiliates) cease(s) to
beneficially own, in the aggregate, at least 900,000 shares of Common Stock
(adjusted to take into account any stock splits, reverse stock splits, stock
dividends, recapitalizations, conversions and the like).

 

“Disclosure Letter” has the meaning set forth in Section 3.

 

35

--------------------------------------------------------------------------------


 

“Eligible Market” means the NYSE Amex, The NASDAQ Capital Market, The NASDAQ
Global Market, The NASDAQ Global Select Market or the New York Stock Exchange
(or any successors to any of the foregoing).

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).

 

“Environmental Laws” has the meaning set forth in Section 3(x).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
the Company for purposes of Code §414.

 

“Fully-Diluted Basis” means, in the case of any calculation of the number of
shares of Common Stock deemed outstanding, that effect is first given to (i) all
shares of Common Stock outstanding at the time of determination, (ii) all shares
of Common Stock issuable upon the exercise of any in-the-money or at-the-money
option, warrant or other right outstanding at the time of determination and
(iii) all shares of Common Stock issuable upon the exercise of any in-the-money
or at-the-money conversion or exchange right contained in any security
outstanding at the time of determination that is convertible into or
exchangeable for shares of Common Stock.

 

“Governmental Entity” means any federal, state, local or foreign, court,
governmental, legislative, judicial, administrative or regulatory authority,
agency, commission, body or other governmental entity or self regulatory
organization or stock exchange.

 

“Hazardous Materials” has the meaning set forth in Section 3(x).

 

“Indebtedness” of any Person means, without duplication (i) all indebtedness
(including principal, interest, fees and charges) for borrowed money, (ii) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (vii) all
indebtedness referred to in clauses (i) through (vi) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not

 

36

--------------------------------------------------------------------------------


 

assumed or become liable for the payment of such indebtedness, and (viii) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (i) through (vii) above.

 

“Insolvent” means, with respect to any Person (i) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total Indebtedness, (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

 

“Intellectual Property Rights” has the meaning set forth in Section 3(w).

 

“Investor” has the meaning set forth in the preamble.

 

“Investor Controlled Entity” has the meaning set forth in Section 4(o).

 

“Knowledge of the Company” or phrases of similar effect, means the knowledge,
after reasonable investigation, of the individuals listed on Schedule 8(a)
attached hereto.

 

“Law” means any statute, ordinance, license, rule, regulation, policy or
guideline, order, demand, writ, injunction, decree or judgment of any
Governmental Entity, including, without limitation, any of the foregoing which
relate to government contracts, national security, and protection of classified
information.

 

“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations or condition (financial or
otherwise) of the Company and/or its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby or by the other Transaction Documents or by the
other agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below), but shall not
include facts, circumstances, events or changes: (i) generally affecting any of
the industries in which the Company and its Subsidiaries operate; (ii) any
conditions in or changes affecting the United States general economy or the
general economy in any geographic area in which the Company or its Subsidiaries
operate or developments in the financial and securities markets in the United
States or elsewhere in the world; (iii) political conditions, including acts of
war (whether or not declared), armed hostilities and terrorism, or developments
or changes therein; (iv) any conditions resulting from natural disasters; (iv)
resulting from changes in applicable legal requirements or Generally Accepted
Accounting Principles or accounting standards; (vi) resulting from changes in
the market price or the trading volume in the Common Stock in and of itself (it
being understood that the underlying circumstances, event or reasons giving rise
to any such changes (to the extent provided for in this definition) can be taken
into account in determining whether a Material Adverse Effect has occurred or
would reasonably be expected to occur); or (vii) resulting from a failure to
meet securities analysts’ published revenue or earnings predictions for the
Company in and of itself (it being understood that the underlying circumstances,
event or reasons giving rise to any such failure (to the extent provided for in
this

 

37

--------------------------------------------------------------------------------


 

definition) can be taken into account in determining whether a Material Adverse
Effect has occurred or would reasonably be expected to occur); provided,
however, that the facts, circumstances, events or changes set forth in clauses
(i), (ii), (iii) and (v) above may be taken into account in determining whether
there is or has been a Material Adverse Effect if and only to the extent such
act, development, occurrence, circumstance, event or change has a
disproportionate impact on the Company and/or its Subsidiaries, relative to the
other participants in the industries in which the Company and/or its
Subsidiaries operate.

 

“Material Contract” and “Material Contracts” have the respective meanings set
forth in Section 3(q).

 

“Multiemployer Plan” has the meaning set forth in ERISA §3(37).

 

“Notice of Acceptance” has the meaning set forth in Section 4(l).

 

“Observer” has the meaning set forth in Section 4(n).

 

“Offer” has the meaning set forth in Section 4(l).

 

“Offer Notice” has the meaning set forth in Section 4(l).

 

“Offer Period” has the meaning set forth in Section 4(l).

 

“Offered Securities” has the meaning set forth in Section 4(l).

 

“Options” has the meaning set forth in Section 4(l).

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“Plan” and “Plans” has the meaning set forth in Section 3(v).

 

“Principal Market” has the meaning set forth in Section 3(d).

 

“Pro Rata Percentage” has the meaning set forth in Section 4(l).

 

“Purchase Price” has the meaning set forth in Section 1(c).

 

“Purchased Shares” has the meaning set forth in the preamble.

 

“Refused Securities” has the meaning set forth in Section 4(l).

 

“Registration Rights Agreement” has the meaning set forth in the preamble.

 

“Regular Preemptive Period” has the meaning set forth in Section 4(l).

 

“Regular Preemptive Right” has the meaning set forth in Section 4(l).

 

38

--------------------------------------------------------------------------------


 

“Regular Termination Event” has the meaning set forth in Section 4(l).

 

“Regulation D” has the meaning set forth in the preamble.

 

“Reporting Period” has the meaning set forth in Section 4(b).

 

“Rule 144” has the meaning set forth in Section 2(g)(i).

 

“SEC” has the meaning set forth in the preamble.

 

“SEC Documents” has the meaning set forth in Section 3(i)(i).

 

“SEC Reports” has the meaning set forth in Section 3.

 

“Significant Subsidiaries” means General Physics Corporation, a Delaware
corporation, and General Physics (UK) Ltd, a United Kingdom limited company.

 

“Special Preemptive Period” has the meaning set forth in Section 4(l).

 

“Special Preemptive Right” has the meaning set forth in Section 4(l).

 

“Special Termination Event” has the meaning set forth in Section 4(l).

 

“Subsequent Placement” has the meaning set forth in Section 4(l).

 

“Subsequent Placement Agreement” has the meaning set forth in Section 4(l).

 

“Subsidiaries” means any joint venture or any entity in which the Company,
directly or indirectly, owns capital stock or holds an equity or similar
interest.

 

“Transaction Documents” has the meaning set forth in Section 3(b).

 

“Volume-Weighted Average Price” means the per share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page “GPX
<equity> VWAP <go>” (or its equivalent successor if such page is not available)
in respect of the period from scheduled open of trading until the scheduled
close of trading of the primary trading session on the Business Day immediately
prior to the Closing Date (or if such volume-weighted average price is
unavailable, the market value of one share of the Common Stock on the Business
Day immediately prior to Closing Date determined, using a volume-weighted
average method, by a nationally recognized independent investment banking firm
retained for this purpose by the Company). The Volume-Weighted Average Price
will be determined without regard to after hours trading or any other trading
outside of the regular trading session trading hours.

 

(b)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal Laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the Laws of any jurisdictions other than the State of New York.  Each

 

39

--------------------------------------------------------------------------------


 

party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by Law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(c)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided, that a facsimile or electronic
(i.e., “PDF”) signature shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original.

 

(d)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(e)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(f)            Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Investor, the Company, their Affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and Sagard Capital Partners, L.P. (or any single assignee thereof). 
No provision hereof may be waived other than by an instrument in writing signed
by the party against whom enforcement is sought.

 

(g)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent

 

40

--------------------------------------------------------------------------------


 

by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

GP Strategies Corporation

6095 Marshalee Drive

Suite 300

Elkridge, MD 21075

Telephone:

(410) 379-3600

Facsimile:

(410) 540-5302

Attention:

Kenneth L. Crawford, General Counsel

 

with a copy (for informational purposes only) to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Telephone:

(212) 906-1200

Facsimile:

(212) 751-4864

Attention:

David M. Schwartzbaum, Esq.

 

If to the Investor:

 

Sagard Capital Partners, L.P.

325 Greenwich Avenue

Greenwich, CT 06830

Telephone:

(203) 629-6700

Facsimile:

(203) 629-6721

Attention:

Daniel Friedberg

 

with a copy (for informational purposes only) to:

 

Finn Dixon & Herling LLP

177 Broad Street

Stamford, CT 06901

Telephone:

(203) 325-5000

Facsimile:

(203) 325-5001

Attention:

Charles J. Downey III, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party pursuant to this Section.  Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable

 

41

--------------------------------------------------------------------------------


 

evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(h)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns.  Neither party shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party,
including by way of merger, consolidation or otherwise.  Notwithstanding the
foregoing, the Investor may assign some or all of its rights hereunder to any of
its Affiliates in connection with transfer (including by merger, consolidation
or otherwise) of any of the Purchased Shares to such Affiliate without the
consent of the Company, in which event such Affiliate-assignee shall be deemed
to be the Investor hereunder with respect to such assigned rights; provided,
that the Investor shall nonetheless remain responsible for all of its
obligations hereunder.

 

(i)            No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(j)            Survival.  The representations and warranties in this agreement
shall expire at the Closing and have no further force or effect; provided, that
(i) the representations and warranties in Sections 3(a) through 3(g) shall
survive until the first anniversary of the Closing and (ii) the representations
and warranties in Section 3(h) shall survive without limitation.  The Investor
may not first bring a claim in respect of a representation or warranty after
such representation and warranty has expired or ceased to survive.  All
statements of the parties hereto as to factual matters contained any certificate
or exhibit delivered by or on behalf of such party pursuant to this Agreement
shall be deemed to be representations and warranties of such party hereunder as
of the date of such certificate or exhibit.  The agreements and covenants set
forth in Sections 4 and 8 shall survive the Closing and the delivery and
exercise of Purchased Shares, as applicable, in accordance with their terms.  At
such time that the Investor (or the Investor’s Affiliates) no longer
beneficially owns any of the Purchased Shares, any remaining surviving
provisions of this Agreement shall terminate, other than Sections 4(f), 4(m)(vi)
and this Section 8.  Nothing contained in this Section 8(j) shall be deemed to
limit any rights of the Investor under applicable federal and state securities
laws.

 

(k)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(l)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)          Remedies.  The Investor shall have all rights and remedies set
forth in the Transaction Documents and all rights and remedies which it has been
granted at any time under any other agreement or contract and all of the rights
which such holders have under any Law. 

 

42

--------------------------------------------------------------------------------


 

The Investor shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by
Law.  Furthermore, the Company recognizes that in the event that it fails to
perform, observe, or discharge any or all of its obligations under the
Transaction Documents, any remedy at Law may prove to be inadequate relief to
the Investor.  The Company therefore agrees that the Investor shall be entitled
to seek temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages and without posting a bond or other
security.  Notwithstanding anything to the contrary contained herein, the
Investor shall not be entitled to consequential, indirect or incidental damages
hereunder.  However, the foregoing shall not in any way limit the Investor from
being reimbursed for its costs, fees or expenses, including, without limitation,
reasonable attorneys’ fees and disbursements in connection with any of its
rights and remedies hereunder.

 

(n)           Acknowledgment Regarding Investor’s Purchased Shares.  The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s purchase of the
Purchased Shares.  The Company further represents to the Investor that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives.

 

[Signature Page Follows]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

 

 

GP STRATEGIES CORPORATION

 

 

 

 

 

 

By:

/s/ Scott N. Greenberg

 

Name: Scott N. Greenberg

 

Title:   Chief Executive Officer

 

 

 

INVESTOR:

 

 

 

SAGARD CAPITAL PARTNERS, L.P.

 

By:

Sagard Capital Partners GP, Inc.,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Daniel Friedberg

 

Name: Daniel Friedberg

 

Title:   Chief Executive Officer

 

--------------------------------------------------------------------------------

 